Exhibit 10.17
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
GCE MEXICO I, LLC
 
A DELAWARE LIMITED LIABILITY COMPANY
 
THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 NOR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES
LAWS.  SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS QUALIFIED AND REGISTERED UNDER
APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION AND REGISTRATION IS NOT
REQUIRED.  ANY TRANSFER OF THE SECURITIES REPRESENTED BY THIS AGREEMENT IS
FURTHER SUBJECT TO OTHER RESTRICTIONS, THE TERMS AND CONDITIONS WHICH ARE SET
FORTH IN THIS AGREEMENT.
 
 
1

--------------------------------------------------------------------------------

 
   
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
GCE MEXICO I, LLC
 
A DELAWARE LIMITED LIABILITY COMPANY
 
This Limited Liability Company Agreement is made as of April 23, 2008, by and
among Stewart Resnick and Lynda Resnick, as trustees of the Stewart and Lynda
Resnick Revocable Trust dated December 27, 1998, as amended, Selim Zilkha, as
trustee of the Selim K. Zilkha Trust, Michael Zilkha, as trustee of the DMZ 2000
Trust, Michael Zilkha, as trustee of the LLZ 2000 Trust, Nadia Z. Wellisz, as
trustee of the JW 2000 Trust, Nadia Z. Wellisz, as trustee of the DW 2000 Trust
and Global Clean Energy Holdings, Inc., a Utah corporation, with reference to
the following facts:
 
A. The parties desire to form GCE Mexico I, LLC as a limited liability company
under the laws of the State of Delaware and, to that end, have filed a
Certificate of Formation for the Company with the Delaware Secretary of State.
 
B. The parties now desire to adopt a limited liability company agreement to
govern their respective rights and obligations as members and as the manager of
the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt of which is acknowledged,
the parties agree that the following shall be the Limited Liability Company
Agreement of the Company.
 
ARTICLE I
 
DEFINITIONS
 
When used in this Agreement, the following terms have the following meanings:
 
1.1 Act means the Limited Liability Company Act of the State of Delaware.
 
1.2 Adjusted Capital Account of a Member means the Capital Account of that
Member increased by the Member s share of Company Minimum Gain and Member
Minimum Gain.
 
1.3 Adjusted Capital Contribution of a Member means the excess of (a) that
Member s Capital Contribution to the Company, over (b) the Distributions to the
Member under Section 6.10(b) and the Distributions under Section 10.5(a) that
shall constitute return of capital Distributions. Distributions to a Member
under Section 10.5(a) first shall constitute return of capital Distributions to
the extent that these Distributions reduce the Member s Adjusted Capital
Contribution to an amount not less than zero, and thereafter Distributions under
Section 10.5(a) shall constitute Distributions of Unpaid Preferred Return to the
extent that these Distributions reduce the Member's Unpaid Preferred Return to
an amount not less than zero.
 
 
2

--------------------------------------------------------------------------------

 
 
1.4 Affiliate of a Member or Manager means (a) a Person directly or indirectly
(through one or more intermediaries) controlling, controlled by or under common
control with that Member or Manager; (b) an officer, director, trustee, partner,
member or immediate family member of that Member or Manager; or (c) a member of
the immediate family of an officer, director, trustee, partner or member of that
Member or Manager; provided, however, that (i) neither the Company nor any of
its Subsidiaries will be deemed an Affiliate of a Member or Manager and (ii)
neither a Member nor a Manager nor any of their respective Affiliates will be
deemed an Affiliate of the Company or any of the Company's Subsidiaries.  For
these purposes 'control' means the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership  of voting securities, by contract or otherwise.
 
1.5 AGC means ASIDEROS GLOBALES CORPORATIVO, a wholly-owned Subsidiary of the
Company formed under the laws of Mexico.
 
1.6 Agreement. means this Limited Liability Company Agreement of GCE Mexico I,
LLC, as originally executed and as amended from time to time.
 
1.7 Applicable Purchase Price has the meaning specified in Section 5.3(d).
 
1.8 Bankruptcy of a Person means the institution of any proceedings under any
federal or state law for the relief of debtors, including the filing by or
against that Person of a voluntary or involuntary case under the federal
bankruptcy law, which proceedings, if involuntary, are not dismissed within
sixty (60) days after their filing; an assignment of the property of that Person
for the benefit of creditors; the appointment of a receiver, trustee or
conservator of any substantial portion of the assets of that Person, which
appointment, if obtained ex parte, is not dismissed within sixty (60) days
thereafter; the seizure by a sheriff, receiver, trustee or conservator of any
substantial portion of the assets of that Person; the failure by that Person
generally to pay its debts as they become due within the meaning of Section
303(h)(1) of the United States Bankruptcy Code, as determined by the Bankruptcy
Court; or that Person's admission in writing of its inability to pay its debts
as they become due.
 
1.9 Bona Fide Offer means an offer in writing to a Member offering (subject to
no financing contingencies) to purchase all or any part of that Member's
Membership Interest or any interest therein and setting forth all of the
material terms and conditions of the proposed purchase from an offeror who is
ready, willing and able to consummate the purchase and who is neither the
Company nor an Affiliate of that Member.
 
1.10 Board means the Board of Directors of the Company established pursuant to
Section 5.1(a) and consisting of all of the Board Members.
 
 
3

--------------------------------------------------------------------------------

 
 
1.11 Board Member means each member of the Board appointed by the Members
pursuant to Section 5.1(a).
 
1.12 Budget means the budget for the operations of the Company and its
Subsidiaries for a Fiscal Year, including without limitation, clearing, planting
and farm management and all activities relating thereto (but excluding the cost
of acquiring any real estate), setting forth month by month information for such
Fiscal Year.  The initial Budget approved by the Members is attached hereto as
Exhibit B.
 
1.13 Business Day means any day of the year in which banks are not required or
authorized to close in Los Angeles, California.
 
1.14 Capital Account of a Member means the capital account of that Member
determined from the inception of the Company strictly in accordance with the
rules set forth in Section 1.704-1(b)(2)(iv) of the Treasury Regulations.  In
the event that assets of the Company other than cash are distributed to a Member
in kind, Capital Accounts shall be adjusted for the hypothetical 'book' gain or
loss that would have been realized by the Company if the distributed assets had
been sold for their Fair Market Values in a cash sale (in order to reflect
unrealized gain or loss).  In the event of the liquidation of the Company,
Capital Accounts shall be adjusted for the hypothetical 'book gain or loss that
would have been realized by the Company if all Company assets had been sold for
their Fair Market Values in a cash sale (in order to reflect unrealized gain or
loss).  In the event of the liquidation of the Company, Capital Accounts shall
be adjusted for the hypothetical book gain or loss that would have been realized
by the Company if all Company assets had been sold for their Fair Market Values
in a cash sale (in order to reflect unrealized gain or loss). There shall be
only one Capital Account for each Member, regardless of whether the Member owns
more than one class of interest in the Company.
 
1.15 Capital Contribution of a Member, at any particular time, means the amount
of money or property which that Member has theretofore contributed to the
capital of the Company.
 
1.16 Certificate of Formation means the Certificate of Formation of the Company
as filed under the Act with the Delaware Secretary of State.
 
1.17 Closing has the meaning specified in Section 7.8.
 
1.18 Code means the Internal Revenue Code of 1986.
 
1.19 Common Member means a Member who holds Common Units.
 
1.20 Common Unit means a unit of Membership Interest having the rights and
obligations specified with respect to Common Units in this Agreement.
 
1.21 Company means GCE Mexico I, LLC, a Delaware limited liability company.
 
 
4

--------------------------------------------------------------------------------

 
 
1.22 Company Minimum Gain with respect to any taxable year of the Company means
the partnership minimum gain of the Company as determined for book purposes and
computed strictly in accordance with the principles of Section 1.704-2(d) of the
Treasury Regulations.
 
1.23 Distributable Cash at any time means that portion of the cash then on hand
or in bank accounts of the Company which the Board deems available for
distribution to the Members, taking into account (a) the amount of cash required
for the payment of all current expenses, liabilities and obligations of the
Company (whether for expense items, capital expenditures, improvements,
retirement of indebtedness or otherwise), including, without limitation, all
accrued interest and any other amounts payable under the Land Acquisition Loans,
and (b) the amount of cash necessary to establish prudent reserves for the
payment of future capital expenditures, improvements, retirements of
indebtedness, amounts that will become payable under the Land Acquisition Loans,
operations and contingencies, known or unknown, liquidated or unliquidated,
including, but not limited to, liabilities which may be incurred in litigation
and liabilities undertaken pursuant to the indemnification provisions of this
Agreement.  Notwithstanding anything in this Agreement to the contrary,
Distributable Cash shall be computed so that, after the distribution of
Distributable Cash under Sections 6.10(a) and (b), one dollar of cash of the
Company shall be applied to the Land Acquisition Loans and shall be treated as
current indebtedness of the Company for every one dollar of Distributable Cash
available for distribution to Members under Section 6.10(c); this sentence shall
apply until all principal, accrued interest and other amounts payable under the
Land Acquisition Loans have been paid.
 
1.24 Distribution means the transfer of money or property by the Company to one
or more Members without separate consideration.
 
1.25 Economic Interest means a share, expressed as a percentage, of one or more
of the Company s Net Profits, Net Losses, Tax Credits, Distributable Cash or
other Distributions, but does not include any other rights of a Member,
including, without limitation, the right to vote or participate in the
management of the Company or the right to information concerning the business
and affairs of the Company.
 
1.26 Economic Risk of Loss means the economic risk of loss within the meaning of
Section 1.752-2 of the Treasury Regulations.
 
1.27 Exculpatory Liability means a liability that is treated as an exculpatory
liability pursuant to Part V.B of Treasury Decision 8385, 56 Federal Register
66978-66995 (December 27, 1991).
 
1.28 Fair Market Value means, with respect to an asset or group of assets, the
price at which that asset or group of assets would be sold for cash payable at
closing between a willing buyer and a willing seller, each having reasonable
knowledge of all relevant facts concerning the asset or group of assets and
neither acting under any compulsion to buy or sell.
 
 
5

--------------------------------------------------------------------------------

 
 
1.29 Fiscal Year means the Company's fiscal year, which shall be the calendar
year.
 
1.30 Former Member has the meaning specified in Section 8.2.
 
1.31 Former Members Interest has the meaning specified in Section 8.2.
 
1.32 GCE means Global Clean Energy Holdings, Inc. or any permitted
successor-in-interest to some or all of its Membership Interest.
 
1.33 GCE ROFO Notice has the meaning specified in Section 7.6(b).
 
1.34 GCE ROFR Notice has the meaning specified in Section 7.6(b).
 
1.35 Land Acquisition Loan has the meaning specified in Section 3.2(a).
 
1.36 Lender has the meaning specified in Section 3.2(b).
 
1.37 Manager shall mean GCE or any successor manager approved by the Preferred
Members pursuant to Section 5.2(e) or unanimously approved by all of the Board
Members.
 
1.38 Member means each Person who (a) is an initial signatory to this Agreement,
has been admitted to the Company as a Member in accordance with the Certificate
of Formation or this Agreement or is a transferee of a Member who has become a
Member in accordance with ARTICLE VII, and (b) has not suffered a Membership
Termination Event or Transferred its entire Membership Interest in accordance
with the provisions of ARTICLE VII.
 
1.39 Member IP has the meaning specified in Section 5.8(b).
 
1.40 Member Minimum Gain has the meaning given to the term partner nonrecourse
debt minimum gain in Section 1.704-2(i) of the Treasury Regulations.
 
1.41 Member Nonrecourse Debt means any partner nonrecourse liability or partner
nonrecourse debt under Section 1.704-2(b)(4) of the Treasury
Regulations.  Subject to the foregoing, it means any Company liability to the
extent the liability is nonrecourse for purposes of Section 1.1001-2 of the
Treasury  Regulations, and a Member (or related Person within the meaning of
Section 1.752-4(b) of the Treasury Regulations) bears the Economic Risk of Loss
under Section 1.752-2 of the Treasury Regulations because, for example, the
Member or related Person is the creditor or a guarantor.
 
1.42 Member Nonrecourse Deductions means the Company deductions, losses and Code
Section 705(a)(2)(B) expenditures, as the case may be (as computed for book
purposes), that are treated as deductions, losses and expenditures attributable
to Member Nonrecourse Debt under Section 1.704-2(i)(2) of the Treasury
Regulations.
 
 
6

--------------------------------------------------------------------------------

 
 
1.43 Membership Interest means a Member's total interest as a member of the
Company, including that Member s share of the Company s Net Profits, Net Losses,
Distributable Cash or other Distributions, its right to inspect the books and
records of the Company and its right, to the extent specifically provided in
this Agreement, to participate in the business, affairs and management of the
Company and to vote or grant consent with respect to matters coming before the
Company.
 
1.44 Membership Termination Event with respect to any Member means one or more
of the following:  the insanity, permanent disability, withdrawal, resignation,
Bankruptcy, dissolution or an attempted Transfer of a Member's Membership
Interest or Economic Interest which is not made in accordance with the
provisions of ARTICLE VII.
 
1.45 Net Profits and Net Losses mean, for each Fiscal Year of the Company, the
net income or net loss, respectively, of the Company. For this purpose, income
shall refer to all items (other than Capital Contributions) that increase
capital accounts under Treasury Regulations Section 1.704-1(b)(2)(iv) (such as
book gain and income), and loss shall refer to all items (other than
Distributions) that decrease capital accounts under Treasury Regulations Section
1.704-1(b)(2)(iv) (such as book deduction and loss). Notwithstanding the
foregoing, all items specially allocated under Sections 6.1 through 6.7 shall be
excluded from the computation of Net Profits and Net Losses.
 
1.46 Nonrecourse Deductions in any fiscal period means the amount of Company
book deductions that are characterized as nonrecourse deductions under Treasury
Regulations Section 1.704-2(b) of the Treasury Regulations.
 
1.47 Non-Transferring Member has the meaning specified in Section 7.6(a).
 
1.48 Notice has the meaning specified in Section 7.7(a).
 
1.49 Offering Member(s) has the meaning specified in Section 7.7(a).
 
1.50 Other Member(s) has the meaning specified in Section 7.7(a).
 
1.51 Percentage Interest means the percentage interest of a Member with respect
to Common Units set forth opposite the name of that Member in Exhibit A, as such
percentage may be adjusted from time to time pursuant to the provisions of this
Agreement.
 
1.52 Person means any entity, corporation, company, association, joint venture,
joint stock company, partnership (whether general, limited or limited
liability), trust, limited liability company, real estate investment trust,
organization, individual (including any personal representative, executor or
heir of a deceased individual), nation, state, government (including any agency,
department, bureau, board, division or instrumentality thereof), trustee,
receiver or liquidator.
 
1.53 Preferred Member means a Member who holds Preferred Units.
 
 
7

--------------------------------------------------------------------------------

 
 
 
1.54 Preferred Return of a Preferred Member means a cumulative preferential rate
of return in an amount equal to twelve percent (12%) per annum (compounded
annually on January 1 of each year), prorated for fractional periods, on the
amount of that Member s Adjusted Capital Contribution. The Preferred Return
shall be computed on the basis of a computational year of 360 days comprised of
equal months of 30 days each. Contributions shall not bear the Preferred Return
for the day on which funds are contributed to the Company; however, funds
distributed to Members that reduce a Member s Adjusted Capital Contribution
shall bear the Preferred Return for the day on which those funds are distributed
to the Member.
 
1.55 Preferred Unit means a unit of Membership Interest having the rights and
obligations specified with respect to Preferred Members and Preferred Units in
this Agreement.
 
1.56 Project means the acquisition by the Company, whether directly or
indirectly through one or more Subsidiaries, of up to 2,100 hectares of land
located in the State of Yucatan, in Mexico to be used primarily for planting,
growing and harvesting Jatropha curcas, and the marketing, distribution and sale
of the resulting fruit, seeds, or pre-processed Crude Jatropha Oil, as biodiesel
feedstock, biomass or otherwise, and the sale or utilization of environmental
attributes relating thereto, including without limitation, carbon value, green
fuel value, or renewable energy credit value.
 
1.57 Purchase Price has the meaning specified in Section 7.7(a)
 
1.58 Resnick Trust means the Stewart and Lynda Resnick Revocable Trust dated
December 27, 1998, as amended, or any permitted successor-in-interest to some or
all of its Membership Interest.
 
1.59 Resnick/Zilkha Members has the meaning specified in Section 7.6(b).
 
1.60 ROFO Notice has the meaning specified in Section 7.6(a).
 
1.61 ROFR Notice has the meaning specified in Section 7.6(a).
 
1.62 Subsidiary means with respect to any Person, any corporation, association,
joint venture, partnership, limited liability company or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the voting stock or other ownership interests having ordinary voting power for
the election of directors (or the equivalent) is, at the time as of which any
determination is being made, owned or controlled by such Person or one or more
subsidiaries of such Person or by such Person and one or more subsidiaries of
such Person.
 
1.63  Tax Credits means all credits against income or franchise taxes and
credits allowable to Members under state, federal or other tax statutes.
 
1.64 Tax Matters Partner means the Member appointed pursuant to the provisions
of Section 9.3 to serve as the tax matters partner of the Company for purposes
of Sections 6221-6233 of the Code.  Initially, the Tax Matters Partner shall be
GCE.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
1.65 Transfer means, with respect to a Membership Interest or any interest
therein, the sale, assignment, transfer, disposition, pledge, hypothecation or
encumbrance thereof, whether direct or indirect, voluntary, involuntary or by
operation of law, and whether or not for value, of (a) all or any part of that
Membership Interest or interest therein or (b) in the case of GCE, a controlling
interest in any Person which directly or indirectly through one or more
intermediaries holds GCE s Membership Interest or interest therein.
 
1.66 Transferring Member has the meaning specified in Section 7.6(a).
 
1.67 Treasury Regulations means the regulations of the United States Treasury
Department pertaining to the income tax.
 
1.68 Units means either Common Units and/or Preferred Units.
 
1.69 Unpaid Preferred Return of a Member means the excess of (i) the Preferred
Return of the Member accrued to date over (ii) the sum of all Distributions to
the Member under Section 6.10(a) and the Distributions to the Member under
Section 10.5(a) that shall constitute return of capital
Distributions.  Distributions to a Member under Section 10.5(a) first shall
constitute return of capital Distributions to the extent that these
Distributions reduce the Member s Adjusted Capital Contribution to an amount not
less than zero, and thereafter Distributions under Section 10.5(a) shall
constitute Distributions of Unpaid Preferred Return to the extent that these
Distributions reduce the Member s Unpaid Preferred Return to an amount not less
than zero.
 
1.70 Zilkha Members means the Zilkha Trust, DMZ 2000 Trust, LLZ 2000 Trust, JW
2000 Trust and DW 2000 Trust, or any permitted successor-in-interest to some or
all of any of their Membership Interests.
 
1.71  Zilkha Transferor has the meaning specified in Section 7.5(a)
 
1.72  Zilkha Trust means the Selim K. Zilkha Trust or any permitted
successor-in-interest to some or all of its Membership Interest.
 
References in this Agreement to Articles, Sections, Exhibits and Schedules,
shall be to the Articles, Sections, Exhibits and Schedules of this Agreement,
unless otherwise specifically provided; all Exhibits and Schedules to this
Agreement are incorporated herein by reference; any of the terms used in this
Agreement may, unless the context otherwise requires, be used in the singular or
the plural and in any gender depending on the reference; the words herein ,
hereof and hereunder and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement; and except as otherwise specified in this Agreement, all
references in this Agreement (a) to any Person shall be deemed to include such
Person s permitted heirs, personal representatives, successors and assigns; and
(b) to any agreement, any document or any other written instrument shall be a
reference to such agreement, document or instrument together with all exhibits,
schedules, attachments and appendices thereto, and in each case as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof; and (c) to any law, statute or regulation shall be
deemed references to such law, statute or regulation as the same may be
supplemented, amended, consolidated, superseded or modified from time to time.
 
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
ORGANIZATIONAL MATTERS
 
2.1 Name.  The name of the Company shall be GCE MEXICO I, LLC.   The business of
the Company may be conducted under that name or, upon compliance with applicable
law, under any other name that the Board deems appropriate or advisable.
 
2.2 Term.  The term of the Company s existence commenced upon the filing of its
Certificate of Formation with the Delaware Secretary of State on February 27,
2008 and shall continue until such time as it is terminated pursuant to ARTICLE
X.
 
2.3 Office and Agent.  The principal office of the Company shall be at 6033 W.
Century Blvd., Suite 1090, Los Angeles, California 90045 or at such other place
as the Board may determine from time to time.  The Company may also have such
offices within and without the State of California as the Board may from time to
time determine.  The name and business address of the Company s agent for
service of process in the State of Delaware is Corporation Trust Center, 1209
Orange Street, in the city of Wilmington, County of New Castle, or as may
otherwise be determined by the Board from time to time.
 
2.4 Purpose of Company.  The Company may engage in any lawful activity for which
a limited liability company may be organized under the Act; however, its primary
purpose shall be to engage in the Project to establish a commercial product
focused on the growing of the Jatropha curcas to supply crude Jatropha oil
suitable for use as a biodiesel feedstock and to take all actions relating
thereto.  Notwithstanding the foregoing, the Company shall not engage in any
business unrelated to the Project or in furtherance of the purposes of the
Company, unless the Board consents thereto.
 
2.5 Intent.  It is the intent of the Members that the Company shall always be
operated in a manner consistent with its treatment as a partnership for Federal
and state income tax purposes.  It also is the intent of the Members that the
Company not be operated or treated as a partnership for purposes of Section 303
of the United States Bankruptcy Code.  No Member shall take any action
inconsistent with that express intent.
 
2.6 Formation Expenses.  GCE shall be responsible for and shall pay all fees and
expenses incurred by it in connection with the formation of the Company,
including, without limitation, all legal and accounting fees and expenses
incurred by it in connection with the negotiation, preparation, execution and
delivery of this Agreement.  The Company shall pay, or reimburse the Resnick
Trust and the Zilkha Trust for the payment of, fees and expenses incurred by the
Resnick Trust and the Zilkha Trust in connection with the formation of the
Company, including, without limitation, all legal and accounting fees and
expenses incurred by them in connection with the negotiation, preparation,
execution and delivery of this Agreement.  The Company shall pay all filing
fees, minimum franchise or other similar taxes and other governmental charges
incident to its formation and qualification to do business.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
CAPITAL CONTRIBUTIONS
 
3.1 Units.
 
(a) Authorized Units.  The authorized Units which the Company has authority to
issue consists of 1,000 authorized Common Units, and 1,000 authorized Preferred
Units.  The ownership by a Member of Units shall entitle such Member to
allocations of Net Profit and Net Loss and other items and Distributions as set
forth in ARTICLE VI hereof.  On the date hereof, the Company has issued to each
of the Members the number of Common Units and Preferred Units set forth opposite
the Member s name on Exhibit A attached hereto.
 
(b) Capital Contributions.
 
(i) Common Units.  No Capital Contribution is required with respect to the
issuance of Common Units.
 
(ii) Preferred Units. With respect to the Preferred Units, each Preferred Member
shall make Capital Contributions, up to the aggregate amount set forth on
Exhibit A attached hereto, as described in this paragraph.  At least ten (10)
Business Days prior to the commencement of any calendar quarter, the Manager
shall provide written notice to each Preferred Member of the funds necessary for
the Company s operations, as reflected in the then current Budget approved by
the Board, for such quarter.  At least three (3) Business Days prior to the
commencement of such quarter, each Preferred Member shall make a Capital
Contribution in immediately available funds to the Company in an amount equal to
fifty percent (50%) of the necessary funds set forth in such notice; provided,
however, that, notwithstanding anything to the contrary contained herein, (A)
the aggregate Capital Contribution obligation for each Preferred Member under
this subparagraph shall not exceed $1,116,312 and (B) in the event of a conflict
between the amount of funds requested in the notice and the amount of funds
reflected in the then current Budget approved by the Board, the Capital
Contribution obligations for a Preferred Member with respect to such request
shall be limited to fifty percent (50%) of the lesser of the two amounts.
 
(iii) Additional Capital Contributions. No Member shall be required to make any
Capital Contributions other than as described in this Section 3.1.  To the
extent approved by the Board, from time to time, the Members may be permitted to
make additional Capital Contributions if and to the extent they so desire, and
if the Members determine that such additional Capital Contributions are
necessary or appropriate for the conduct of the Company s business.  In that
event, the Members shall have the opportunity, but not the obligation, to
participate in such additional Capital Contributions on a pro rata basis in
accordance with their Percentage Interests, and such Percentage Interests and
Sections 6.8, 6.9 and 6.10 shall be modified in such manner as agreed to by the
Board and the Members.
 
 
11

--------------------------------------------------------------------------------

 
 
(iv) Each Member shall receive a credit to its Capital Account in the amount of
any capital which it contributes to the Company.  The Board shall update Exhibit
A from time to time to credit each Member with the amount of any additional
Capital Contributions hereafter made by such Member and additional Units issued
to such Members.
 
(c) Unit Rights.  Each class of Units, and each Unit in a class, shall have the
rights and obligations described in this Agreement, including without
limitation, with respect to Capital Account balances, allocations of Net Profit
and Net Loss, Distributions, approval rights, Transfer restrictions and purchase
and sale rights and obligations.
 
 
12

--------------------------------------------------------------------------------

 
 
3.2 Loans.
 
(a) Loans for Land Acquisition. Each of the Resnick Trust and the Zilkha Trust
shall lend up to $1,026,000 to AGC to be used solely for the purpose of
purchasing land necessary for the Project (each, a Land Acquisition Loan ) upon
the satisfaction of all of the following terms and conditions:  (a) the Board
has authorized AGC to execute and deliver an agreement for the acquisition of
real estate for the Project, (b) the Manager has given each of the Resnick Trust
and the Zilkha Trust at least ten (10) Business Days prior written notice of the
expected closing date for such acquisition and the amount of funds necessary for
AGC to satisfy its obligations under such acquisition agreement, (c) AGC has
executed and delivered to the Resnick Trust and the Zilkha Trust the promissory
note and mortgage in the form of Exhibit C, and D, respectively, attached
hereto; provided, however, that (i) the interest payable under such Land
Acquisition Loans shall be twelve percent (12%) per annum, compounded annually
on January 1 of each year, prorated for fractional periods, computed on the
basis of a computational year of 360 days comprised of equal months of 30 days
each, with no interest accruing for the day on which the loan is made, but with
interest accruing for the day on which the loan is paid, (ii) the promissory
note shall contain a due on sale clause and accelerate upon a default under the
note or GCE s purchase of the Membership Interests of the Resnick Trust or the
Zilkha Trust, and (iii) the maturity date shall be ten (10) years after the date
of such Land Acquisition Loans.  Provided that such terms and conditions have
been satisfied, each of the Resnick Trust and the Zilkha Trust shall, on the
expected closing date, make a Land Acquisition Loan to AGC in immediately
available funds in an amount equal to fifty percent (50%) of the necessary funds
set forth in such notice; provided, however, that, notwithstanding anything to
the contrary contained herein, the obligation for each of the Resnick Trust and
the Zilkha Trust to make a Land Acquisition Loan under this Section shall not
exceed $1,026,000.
 
(b) Treatment of Loans.  To the fullest extent permitted by law, all principal,
interest, costs and expenses due and payable by the Company to the Members or
Affiliates thereof in repayment of loans shall be treated in the same manner as
liabilities payable to unaffiliated creditors of the Company and shall be paid
and taken into account, as such, before any Distributions of Distributable Cash
are made to the Members.  Without limiting the foregoing, the Members
acknowledge that any Member or Affiliate of a Member ( Lender ) who loans money
to the Company shall have rights, the exercise of which will be in conflict with
the Company s best interests.  In that regard, the Members hereby authorize,
agree and consent to the Lender s exercise of any of Lender s rights under any
promissory note, deed of trust, security agreement or other loan document, even
though the Lender s exercise of those rights may be detrimental to the Company
or the Company s business.  Further, the Members agree that any Lender s proper
exercise of the rights shall not be deemed a breach of that Lender s fiduciary
duties (if any) to the Company.
 
3.3 Capital Accounts.  The Company shall establish and maintain an individual
Capital Account for each Member.
 
 
13

--------------------------------------------------------------------------------

 
 
3.4 No Priorities of Members; No Withdrawals of Capital.  Except as otherwise
specified in ARTICLE VI, ARTICLE X and in the Act, no Member shall have a
priority over any other Member as to any Distribution, whether by way of return
of capital or by way of profits, or as to any allocation of Net Profits or Net
Losses.  No Member shall have the right to withdraw or reduce its Capital
Contributions in the Company except as a result of the dissolution of the
Company or as otherwise provided in the Act, and, except as provided in Section
10.3, no Member shall have the right to demand or receive property other than
cash in return for its Capital Contributions or Membership Interest.
 
3.5 No Interest on Capital Contributions.  No Member shall be entitled to
receive any interest on its Capital Contributions; it being acknowledged that
the Preferred Return does not constitute interest.  This Section shall not
restrict the right of any member to receive interest on loans made to the
Company by such Member.
 
ARTICLE IV
 
MEMBERS
 
4.1 Limited Liability.  Except as required under the Act or as expressly set
forth in this Agreement, no Member shall be personally liable for any debt,
obligation or liability of the Company, whether that liability or obligation
arises in contract, tort or otherwise.
 
4.2 Admission of Additional Members.  Subject to compliance with applicable law
and the approval of the Board, additional Members may be admitted to the Company
from time to time upon such terms and conditions as the Board may determine, and
any such additional Members shall be granted Membership Interests and may
participate in the management, Distributable Cash, Net Profits, Net Losses, Tax
Credits and other Distributions of the Company on such terms as the Board may
fix; provided, however, that if such terms may require amendment to this
Agreement, all of the Members must also consent to such amendment.
 
4.3 Withdrawal.  No Member may withdraw or resign from the Company except with
the prior written consent of the other Members which consent may be given or
withheld, conditioned or delayed in the other Members sole discretion.  Any such
permitted withdrawal or resignation of a Member shall constitute a Membership
Termination Event, and upon the occurrence thereof, that Member s Membership
Interest may, at the election of the holders of a majority of the Units held by
all other Members, either be converted to a bare Economic Interest or purchased
as provided in Section 8.2.  In addition, such Member will be liable to the
Company and the other Members for all damages suffered by the Company and the
other Members as a result of such withdrawal.
 
4.4 Members Are Not Agents.  No Member, acting solely in its capacity as a
Member, may be an agent of the Company, nor may any Member, in that capacity,
bind or execute any instrument on behalf of the Company without the prior
written consent of the Manager.
 
 
14

--------------------------------------------------------------------------------

 
 
4.5 Meetings of Members; Written Consent.  Meetings of the Members shall be held
at such times and places within or without the State of California as the
Members may fix from time to time, but, in any event, any Member may call a
special meeting of the Members upon fourteen (14) days prior written notice to
the other Members.  No annual, regular or special meetings of Members are
required, but if such meetings are held, they shall be conducted pursuant to the
Act.  Members may participate in any meeting through the use of conference
telephones or similar communications equipment as long as all Members
participating can hear one another.  A Member so participating is deemed to be
present in person at the meeting.  Any action which may be taken by the Members
at a meeting may also be taken without a meeting, if a consent in writing
setting forth the action so taken is signed by all the Members.  A consent
transmitted by electronic transmission by a Member or other Person authorized to
act for that Member shall be deemed to be written and signed by that Member for
these purposes, and the term electronic transmission means any form of
communication not directly involving the physical transmission of paper that
creates a record that may be retained, retrieved and reviewed by a recipient
thereof and that may be directly reproduced in paper form by such a recipient
through an automated process.  Except where any of the Preferred Members have
been given the right to act alone, the affirmative unanimous vote of all the
Members shall be required for the Members to approve any action.  The Zilkha
Members shall vote as a block.
 
4.6 Member Approvals.  Except where this Agreement requires the consent or
approval of all of the Members, the consent or approval of the Members shall
occur at such time as Members holding at least a majority of the Units in each
class have given their consent or approval.  Except where this Agreement
requires the consent or approval of all of the Members of a class of Units, the
consent or approval of Members holding a class of Units shall occur at such time
as Members holding at least a majority of the Units in such class have given
their consent or approval
 
ARTICLE V

 
MANAGEMENT AND CONTROL OF THE COMPANY
 
5.1 Board of Directors.
 
(a) Election and Term of Board.  The business and affairs of the Company shall
be managed under the direction of the Board which shall be constituted in
accordance with this Section 5.1.  The expression of any power or authority of
the Board in this Agreement shall not in any way limit or exclude any other
power or authority of the Board which is not specifically or expressly set forth
in this Agreement.  The Members shall designate the members of the Board (the
Board Members ) as follows: two (2) Board Members shall be designated by GCE and
two (2) Board Members shall be designated by the Preferred Members, with each of
the Resnick Trust and the Zilkha Trust having the right to designate one (1)
Board Member; provided, however, that (a) if GCE shall be removed as the Manager
pursuant to Section 5.2(e), the Board Members designated by GCE shall thereupon
be deemed removed as Board Members and GCE shall have no further right to
designate Board Members, or (b) if a Member s Membership Interest is converted
to an Economic Interest, whether as a result of a Membership Termination Event,
a Transfer to a Person who is not then admitted as a substituted Member or
otherwise, any Board Member designated by such Member shall be deemed removed
and such Member or its successor or transferee shall have no further right to
designate any Board Member.  Subject to the foregoing, each of GCE and the
Preferred Members shall have the right to change the identity of the Board
Member appointed by it at any time and for any reason, by written notice to the
other Member, and each Board Member so appointed shall serve in that capacity
until he or she resigns or is removed by the Member which appointed him or her,
in its absolute discretion.  Initially, Richard Palmer and Bruce K. Nelson shall
be the Board Members appointed by GCE, and Stewart A. Resnick and Selim Zilkha
shall be the Board Members appointed by the Preferred Members.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) Meetings of the Board.  Meetings of the Board may be called at any time,
upon five (5) Business Days prior notice, by any Board Member or by the Manager;
provided, however, that in case of an emergency such meeting may be called on
one (1) Business Day s notice.  Unless the Board agrees otherwise, such meetings
shall be held at the principal offices of the Company. A notice of a meeting
need not specify the purpose of that meeting, and notice of the meeting need not
be given to any Board Member who signs a waiver of notice, a consent to holding
the meeting or an approval of the minutes thereof, whether before or after the
meeting, or who attends the meeting without protesting the lack of notice prior
to the commencement of the meeting.  Any Board Member may grant any other Board
Member a proxy to act in his or her place at any meeting of the Board.  Board
Members may participate in any meeting of the Board by means of conference
telephones or similar communications equipment so long as all Board Member
participating can hear one another.  A Board Member so participating is deemed
to be present at the meeting.  The affirmative unanimous vote of all Board
Members in office shall be required for the Board to approve any action.
 
(c) Written Consent.  Any action which may be taken by the Board Members at a
meeting may also be taken without a meeting, if a consent in writing setting
forth the action so taken is signed by all the Board Members.  A consent
transmitted by electronic transmission by a Board Member or other Person
authorized to act for that Board Member shall be deemed to be written and signed
by that Board Member for these purposes, and the term electronic transmission
means any form of communication not directly involving the physical transmission
of paper that creates a record that may be retained, retrieved and reviewed by a
recipient thereof and that may be directly reproduced in paper form by such a
recipient through an automated process.
 
(d) Standard of Care.  Every Board Member shall discharge his or her duties in
good faith, with the care an ordinary prudent person in a like position would
exercise under similar circumstances, and in a manner he or she reasonably
believes to be in the best interests of the Company and its Members; provided,
however, that Board Members may, in their sole discretion, take actions which
are in the best interests of the Member who appointed them regardless of whether
such action is in the best interest of the Company or the other Members.
 
 
16

--------------------------------------------------------------------------------

 
 
(e) Limitation of Liability.  Except as otherwise prohibited by the Act, a Board
Member shall not be liable, responsible or accountable for damages or otherwise
to the Company for any action taken or failure to act on behalf of the Company
within the scope of the authority conferred on the Board Members by this
Agreement, by law or by the Members, unless such action or omission is performed
or omitted fraudulently or constitutes willful misconduct or gross
negligence.  In no event shall the Board Members be liable to the Company, the
Members or any of their respective Affiliates or constituent owners for any
consequential, indirect, incidental or special damages arising from their acts
or omissions.
 
(f) Reliance.  In performing their duties, the Board Members shall be entitled
to rely on information, opinions, reports or statements, including financial
statements and other financial data, of any attorney, independent accountant or
other Person as to matters which the Board Members believe to be within such
Person s professional or expert competence unless the Board Members have actual
knowledge concerning the matter in question that would cause such reliance to be
unwarranted.
 
(g) Devotion of Time.  The Board Members shall not be obligated to devote all of
their time or business efforts to the affairs of the Company.
 
(h) Actions Requiring Board Approval.  Without limiting the matters or actions
that must be approved by the Board, the approval of the Board shall be required
for any of the following actions:
 
(i) other than the declaration and payment of the Preferred Return, the
declaration or payment of any Distributions on any Membership Interests;
 
(ii) the sale, exchange or other disposition of all, or substantially all, of
the assets of the Company or any of its Subsidiaries occurring as part of a
single transaction or plan, or in a series of transactions, except in the
orderly liquidation and winding up of the business of the Company and its
Subsidiaries upon its duly authorized dissolution;
 
(iii) the merger of the Company or any of its Subsidiaries with another limited
liability company or a corporation, general partnership, limited partnership or
other Person;
 
(iv) except to secure a Land Acquisition Loan, the encumbrance of any
significant asset of the Company or any of its Subsidiaries, including without
limitation, any real property owned by the Company or any of its Subsidiaries;
 
(v) any issuance of Membership Interests or any increase or decrease in the
number of authorized Membership Interests or any redemption or repurchase of
Membership Interests;
 
(vi) any change to the rights, preferences, and privileges of any class of
Membership Interests or issuance of any Membership Interests;
 
 
17

--------------------------------------------------------------------------------

 
 
(vii) any increase or decrease in the size of the Board;
 
(viii) the approval of the Budget and any changes in any line item of the Budget
(except for changes that move line items between categories in the Budget as
long as such change does not increase the Budget or alter the overall Budget);
provided, however, that if the Board does not approve a Budget for a new Fiscal
Year, the Budget for such year shall be the same as the then current Budget as
adjusted to reflect increases for increased government assessments, cost
increases under existing contracts and other increases consistent with the
increase in consumer prices over the prior Fiscal Year which occurred for the
area in which the Company operates as such increases in consumer prices are
determined by a governmental agency or other Person approved by the Board;
 
(ix) the admission of another Person as a Member of the Company;
 
(x) any alteration of the primary purpose of the Company as set forth in Section
2.4;
 
(xi) any decision to place the Company or any of its Subsidiaries into
Bankruptcy; or
 
(xii) any amendment to the Certificate of Formation or this Agreement.
 
5.2 Manager.
 
(a) Management by Manager.  Subject to the other provisions of this Agreement,
the day-to-day operations of the Company shall be managed by one (1) Manager
within the parameters set forth in the Budget and by the Board.  The initial
Manager is GCE, who hereby accepts such appointment.  The Manager may at any
time be replaced by a unanimous vote of the Board Members.  Additionally, the
Preferred Members may remove and replace the Manager in accordance with Section
5.2(e).  The Manager is hereby designated as a manager pursuant to Section
18-402 of the Delaware Act.  Notwithstanding the foregoing, the Manager shall
owe the Company the duties of loyalty and due care of the type owed by the
officers of a corporation to such corporation and its stockholders under the
Laws of the State of Delaware.
 
(b) Duties of the Manager.  The Manager shall undertake all actions approved by
the Board and shall cause the Preferred Return to be paid annually to the
Preferred Members to the extent that Distributable Cash exists and payment of
the Preferred Return is not then prohibited under this Agreement or law or any
third party agreement approved by the Board.
 
Except for situations in which this Agreement provides for the Manager to act in
a certain manner or the approval of the Members or the Board is specifically
required by the Act, the Certificate of Formation or this Agreement, the Manager
shall have full, complete and exclusive authority, power and discretion to
manage and control the business, property and affairs of the Company, to make
all decisions regarding those matters, to supervise, direct and control the
actions of the officers, if any, of the Company and to perform any and all other
actions customary or incident to the management of the Company s business,
property and affairs.  Subject to the foregoing, the Manager shall control and
direct the administration of the business and affairs of the Company in
accordance this Agreement and with sound business practice, taking such steps as
are necessary or appropriate in its reasonable judgment to conserve and enhance
the value and profitability of the Company s business, property and
affairs.  The Manager shall be serving in a fiduciary role for all of the
Members and shall seek to obtain the best possible terms and conditions for the
Project in connection with the sale of all off-take from the Project, including,
without limitation, controlling and managing the monetization of all potential
revenue sources from the Project or the Company s operations, including but not
limited to fruit, seeds, pre-processed crude Jatropha oil, biomass, and
by-product, press cake and hulls revenue and carbon credits.
 
 
18

--------------------------------------------------------------------------------

 
 
Without limiting any of the other duties of the Manager described in this
Agreement, the duties of the Manager shall include, among other things,
responsibility for identifying the land, aggregating, negotiating the purchase,
managing the Project development process and the Company on a day-to-day basis,
including, but not limited to the following:  (i) providing Jatropha
seedlings/rootstock from existing GCE plantings, nurseries, or seed stocks; (ii)
sourcing additional seeds from suppliers; (iii) overseeing any additional
nursery construction and operations; (iv) managing land clearing, planting,
harvesting and maintenance of the plantation (all or parts of which may be
accomplished through GCE employees or through sub contractors subject to the
payment restrictions set forth herein); (v) leasing or building storage
facilities for seed and finished product; (vi) coordinating and managing all
logistics relating to the Company s operations; (vii) managing all sales
efforts; (viii) negotiating all off-take agreements and (ix) preparing and
submitting the Budget as described in Section 5.2(c).
 
(c) Budget.  At least two (2) months prior to the commencement of each Fiscal
Year (other than the Company s initial Fiscal Year), the Manager shall prepare
and deliver to each Board Member a proposed Budget for such Fiscal Year.  Such
proposed Budget shall be in the form of Exhibit B, provided, however, that if
the Preferred Members request that the proposed Budget be prepared in a
different form, the Manager shall prepare the proposed Budget in such form.  If
the Board does not approve a proposed Budget, the Manager shall promptly revise
the proposed Budget to reflect comments received from Board Members and submit
such revised Budget to the Board Members for approval.
 
(d) Liability of Manager.  The Manager shall not be liable to the Company or to
any Member for any losses or damages suffered by them, except as the result of
the Manager s fraud, deceit, gross negligence, reckless or intentional
misconduct, embezzlement, breach of fiduciary duty, knowing violation of law or
breach of this Agreement or any other obligations of the Manager hereunder
(whether committed knowingly, negligently or otherwise) or as a result of an act
from which the Manager derives an improper personal benefit.
 
 
19

--------------------------------------------------------------------------------

 
 
(e) Removal of Manager.  The Manager may be removed or replaced by holders of
all of the Preferred Units at any time or from time to time, without liability
to the Company or any of its Members, for fraud, deceit, gross negligence,
reckless or intentional misconduct, embezzlement, breach of a fiduciary duty, a
material violation of law or a breach of this Agreement, any act from which the
Manager derives an improper personal benefit, a breach of the Manager s
obligations hereunder (which shall include, without limitation, taking any
action not authorized under this Agreement), the Manager s failure to operate
the Company within the budgetary guidelines established by the Board and such
failure has a material adverse effect on the Company, the inability of Richard
Palmer or his assignee to render services on behalf of the Manager and the
failure of GCE to obtain a replacement acceptable to the holders of the
Preferred Units within thirty (30) days, or a dissolution, merger, liquidation
or bankruptcy of the Manager.  If the Manager is so removed or replaced, the
Preferred Members shall have the right under Section 5.3 to purchase the Common
Units and all of the Membership Interest owned by the Manager or to require the
Manager to purchase all of the Units and Membership Interests held by the
Resnick Trust and the Zilkha Members.
 
5.3 Buy-Sell Rights Upon Removal of GCE as Manager.
 
(a) Buy-Sell Right.  If GCE is removed as the Manager pursuant to Section
5.2(e), then the Preferred Members may, at any time within ninety (90) calendar
days after such removal, elect to either purchase the Membership Interest of GCE
or to sell the Membership Interests of the Resnick Trust and the Zilkha Members
to GCE upon the terms and conditions set forth herein; provided that such
election by the Preferred Members shall not give rise to any purchase right
afforded to GCE pursuant to Section 7.  To exercise such right, the Preferred
Members shall deliver written notice to GCE of their intention to exercise such
right; provided, however, that the Preferred Members shall not be required to
state in such notice whether they have elected to sell the Membership Interests
of the Resnick Trust and the Zilkha Members to GCE or to purchase the Membership
Interest of GCE.
 
(b) Suspension of Exercise of Buy-Sell Right.  If GCE disputes the basis for its
removal as the Manager pursuant to Section 5.2(e), GCE shall initiate an
arbitration proceeding pursuant to Section 13.3 no later than 110 days following
such removal.  The failure to so initiate such proceeding during such period, or
the termination of such proceeding by GCE, shall constitute an irrevocable
waiver and release by GCE of, and an absolute bar against the exercise by GCE
of, any right, remedy, or claim regarding its removal as the Manager.  If an
arbitration proceeding is so initiated within such period, then the exercise of
the rights under this Section 5.3 shall be suspended until the earlier of the
termination or dismissal of the proceeding or the rendering of a decision by the
arbitrator.  If the arbitrator finds that the removal of the Manager was not in
accordance with Section 5.2(e), then any exercise of the rights under Section
5.3 with respect to such removal shall be considered void and of no force or
effect.
 
(c) Determination of Fair Market Value of the Company.  If the Members are
unable to agree upon a purchase price for the respective Membership Interests
within thirty (30) calendar days following the delivery of the notice of
exercise (or if an arbitration proceeding as to the removal is initiated by GCE
pursuant to Section 5.3(b), within thirty (30) calendar days following the
termination or dismissal of such proceeding or the rendering of a decision by
the arbitrator), they shall within the next thirty (30) calendar days agree upon
the selection of an appraiser to value the Fair Market Value of the Company as
of the date of removal (or other repurchase event).  If no agreement can be
reached as to the selection of an appraiser, the Preferred Members shall
promptly choose one appraiser by notice to GCE and GCE shall promptly choose one
appraiser by notice to the Preferred Members; provided, however, that all
appraisers selected by the parties shall be reasonably experienced in valuing
interests in businesses similar to the business then conducted by the
Company.  Each appraiser shall, within twenty (20) calendar days after his or
her appointment, prepare an appraisal of the Fair Market Value of the Company as
of the date of removal (or other repurchase event).  In making the appraisal,
the appraisers shall be obligated to take into account the value of comparable
companies if known, and the present value of future cash flows to be derived
from the existing assets of the Company and its Subsidiaries.  The arithmetic
average of the two appraisals shall be the Fair Market Value of the Company.
 
 
20

--------------------------------------------------------------------------------

 
 
If either GCE or the Preferred Members fail to appoint an appraiser within
thirty (30) calendar days after the lapse of the initial thirty (30) calendar
day period referred to above, then the appraiser appointed by the party which
does appoint an appraiser shall alone determine the Fair Market Value of the
Company as of the date of removal (or other repurchase event), and its appraisal
shall govern.  Each party shall compensate the appraiser appointed by that
party.
 
(d) Applicable Purchase Price.  Within thirty (30) calendar days of such
determination of the Fair Market Value of the Company, the Company s accountants
shall prepare a schedule setting forth the amounts that would be distributed to
each of the Members on the assumption that the Company completes a sale of its
assets for, and receives cash equal to, such Fair Market Value as of the date of
the notice, pays all outstanding obligations and customary closing and
transaction costs that would have been likely to have been incurred if the
Company was sold for such Fair Market Value, dissolves and then distributes the
remaining balance to the Members in accordance with the terms of this
Agreement.  The amount that would be so distributed to each such Member shall be
the purchase price (the Applicable Purchase Price ) for such Member s Membership
Interest under this Section.
 
(e) Election. Within ten (10) calendar days of the determination of such
Applicable Purchase Price, the Preferred Members shall notify GCE in writing as
to whether they elect to purchase GCE s Membership Interest, or elect to require
GCE to purchase the Membership Interests of the Resnick Trust and the Zilkha
Members, for the Applicable Purchase Price; provided, however, that,
notwithstanding anything to the contrary set forth in this Agreement: (i) the
Applicable Purchase Price payable by any Member hereunder shall be reduced by an
amount equal to all indebtedness then owed by the selling Member to that
purchaser (without regard to whether or not such indebtedness is then due and
payable in whole or in part); (ii) if GCE s Membership Interest is being
purchased as a result of a breach of this Agreement by GCE, the Applicable
Purchase Price payable by any Preferred Member hereunder shall be reduced by an
amount equal to the damages suffered by that purchaser as a result of the
breach; (iii) if at least five (5) Business Days prior to the Closing, GCE
initiates an arbitration proceeding pursuant to Section 13.3 with respect to the
amount of damages, then instead of withholding the amount of the damages from
the payment of the purchase price, the Preferred Members shall at the Closing
deposit the amount of the reduction for damages in an escrow which shall provide
for the release of the funds to the Preferred Members if the arbitration is
dismissed or terminated or otherwise in accordance with the findings of the
arbitrator, and for all interest and earnings on such funds to be paid to the
Preferred Members, and (iv) if the Preferred Members elect to require GCE to
purchase the Membership Interests of the Resnick Trust and the Zilkha Members,
then GCE must also cause AGC to pay to the Resnick Trust and the Zilkha Trust at
the Closing all principal, accrued interest and other amounts payable under the
Land Acquisition Loans; provided, however, if within ten (10) Business Days of
the delivery of the notice from the Preferred Members, GCE provides written
notice to the Preferred Members that the board of directors of GCE has made a
good faith determination that GCE is unable to pay, or finance the payment of,
the Applicable Purchase Price and cause AGC to pay to the Resnick Trust and the
Zilkha Trust at the Closing all principal, accrued interest and other amounts
payable under the Land Acquisition Loans, then the Preferred Members may elect
to (A) dissolve the Company, (B) instead purchase the Membership Interests of
GCE for the Applicable Purchase Price, or (C) cancel the exercise of its
buy-sell rights under this Section 5.3, and any election by the Preferred
Members shall be without prejudice to any right or remedy of the Preferred
Members with respect to GCE.
 
 
21

--------------------------------------------------------------------------------

 
 
5.4 Transactions between the Company and the Manager or its Affiliates.  Subject
to the terms and provisions of this Agreement, the Manager may provide, or cause
the Company to engage one or more of its Affiliates to provide, any or all goods
and/or services required by the Company or its Subsidiaries in the conduct of
its business, provided that the Manager has first notified each of the Board
Members in writing that the Manager or any of its Affiliates may be providing
such goods and/or services to the Company or its Subsidiaries and the Board has
approved the terms and conditions of any such engagement or the Budget expressly
approved by the Board contains a line-item reflecting payments to the Manager or
its Affiliates for such good or services.
 
5.5 Officers of the Company.
 
(a) Appointment of Officers.  The Manager may, at its discretion, appoint
officers of the Company at any time to conduct, or to assist the Manager in the
conduct of, the day-to-day business and affairs of the Company.  The officers of
the Company may include a Chairperson, a President or Chief Executive Officer,
one or more Senior Vice Presidents, one or more Vice Presidents, a Secretary,
one or more Assistant Secretaries, a Chief Financial Officer, a Treasurer, one
or more Assistant Treasurers and a Comptroller.  The officers shall serve at the
pleasure of the Manager, subject to all rights, if any, of an officer under any
contract of employment; provided, however, that the Manager shall not enter into
any employment agreement with an officer without the prior approval of the
Board.  Any individual may hold any number of offices.  If a Manager is not an
individual, that Manager s officers may serve as officers of the Company if
appointed by the Manager.  The officers shall exercise such powers and perform
such duties as are typically exercised by similarly titled officers in a
corporation and as shall be determined from time to time by the Manager, but
subject in all instances to the supervision and control of the Manager.
 
 
22

--------------------------------------------------------------------------------

 
 
(b) Signing Authority of Officers.  The officers, if any, shall have such
authority to sign checks, instruments and other documents on behalf of the
Company as may be delegated to them by the Manager.
 
5.6 Limitations on Power of Manager and Officers.  Notwithstanding any other
provision of this Agreement, however, neither the Manager nor any officer of the
Company or any of its Subsidiaries shall have any power or authority to approve
or cause the Company or any of its Subsidiaries to engage in any of the
following, without first obtaining the unanimous vote or written consent of all
Board Members:
 
(a) entering into any contract with a supplier, customer, or partner that
imposes material restrictions or limitations on the conduct of the Company or a
Subsidiary such as, but not limited to, exclusivity provisions and non-compete
provisions;
 
(b) entering into any contract that may restrict the payment of the Preferred
Return;
 
(c) any borrowing of money (it being acknowledged that incurring customary trade
payables in the ordinary course of business which when incurred are expected to
be paid when due shall not be considered the borrowing of money ), other than
pursuant to Section 3.2, which, after giving effect to the borrowing, causes the
Company or a Subsidiary to have more than $25,000 in principal amount of
borrowings outstanding;
 
(d) any loan by the Company or a Subsidiary to any Person, any guaranty by the
Company or a Subsidiary of any other Person s obligations or any investment by
the Company or a Subsidiary in the business of any other Person;
 
(e) any transaction between the Company or a Subsidiary and a Member or Manager
or any Affiliate of a Member or Manager, or any transaction between the Company
or a Subsidiary and any Person in which a Member or Manager or any Affiliate of
a Member or Manager has a material financial interest;
 
(f) any act which would make it impossible to carry on the ordinary business of
the Company or a Subsidiary;
 
(g) the formation by the Company or a Subsidiary of any Subsidiary;
 
(h) the formation of any joint venture or any investment by the Company or a
Subsidiary in another Person; or
 
(i) any other act for which the approval of the Board is required under this
Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
5.7 Competing Activities.  No Manager, Board Member or Member shall be obligated
to present any prospective project, business venture, investment opportunity or
economic advantage to the Company or any other Members, even if the opportunity
is one of the character that, if presented to the Company or the other Members,
could be taken by the Company or the other Members, and each Member shall have
the right to hold any such prospective project, business venture, investment
opportunity or economic advantage for its own account or to recommend the same
to Persons other than the Company or the other Members.  The Manager, Board
Member, Members and their respective officers, directors, shareholders,
partners, members, managers, agents, employees and Affiliates may engage or
invest in, independently or with others, any business activity of any type or
description, including without limitation those that might be the same as or
similar to the Company s business and that might be in direct or indirect
competition with the Company.  Neither the Company nor the other Members shall
have the right in or to such other ventures or activities or to the income or
proceeds derived therefrom.
 
5.8 Intellectual Property.
 
(a) Company Intellectual Property.  The Company shall, directly or indirectly
through Subsidiaries, own all of the rights and assets of the Project,
including, but not limited to land, equipment, seed procurement contracts,
Jatropha oil off-take contracts, biomass sales and/or carbon credit sales
agreements, as well as all intellectual property, whether patentable or not,
created, developed, discovered, invented or acquired by the Company or any of
its Subsidiaries relating to the Project. Any intellectual property created,
developed, discovered or invented by GCE or its Affiliates or employees in
connection with the performance of duties by or on behalf of GCE under this
Agreement shall be considered developed by the Company and shall belong to the
Company.  GCE or its Affiliates or employees shall execute such intellectual
property assignment documents as may be necessary from time to time to vest the
Company with title to all such intellectual property rights.  Each Member shall
have a non-transferable, non-exclusive, perpetual, non-sublicenseable (other
than to the Member s Affiliates) royalty-free license to use any intellectual
property rights owned by the Company, which license shall survive the
termination of a Member s Membership Interest or a dissolution of the Company.
 
(b) Member Intellectual Property. The Members acknowledge that, absent a
separate written agreement between the Company and any of its Members, the
Company shall have no rights to any intellectual property created, developed,
discovered, invented or acquired by any of the Members or any intellectual
property of another Person (other than the Company) which is used by such Member
with the consent of such Person (any such intellectual property is referred to
as Member IP ) without regard to whether any Member IP may be similar to
intellectual property developed by the Company or its Subsidiaries.  Member IP
shall remain the property of the applicable Member and not the Company,
notwithstanding that a Member may license or otherwise permit the Company to use
Member IP.  Any Member IP provided by a Member to the Company for its use may be
used by the Company on a royalty free basis.
 
 
24

--------------------------------------------------------------------------------

 
 
5.9 Payments to the Manager and Others.  The Company is authorized to pay any
Person remuneration or reimbursement for goods and services provided to the
Company; provided, however, that the Manager and its Affiliates shall be
entitled to receive only the following remuneration or reimbursement:
 
(a) No Management Fee.  The Manager shall not be entitled to any management fee
or other compensation for its services as the Manager.
 
(b) Services Performed by Members or Affiliates.  The Company shall pay the
Members and their Affiliates for services rendered or goods provided by them to
the Company to the extent that those Members or Affiliates are not required to
render such services or goods themselves without charge to the Company, and to
the extent that the fees paid to those Members or Affiliates do not exceed the
fees that would be payable to independent responsible third parties that are
willing to perform those services or provide those goods; provided, however,
that in the case of the Manager or its Affiliates, the payment of such fees also
is authorized under Section 5.4.
 
(c) Expenses.  Subject to Section 5.10, the Company shall reimburse the Manager,
Members and their respective Affiliates for all reasonable out-of-pocket costs
and expenses incurred by them in connection with the business and affairs of the
Company, as well as organizational expenses incurred by them to form the Company
and to prepare the Certificate of Formation; provided, however, that (i) such
costs and expenses are consistent with the Budget approved by the Board,
(ii) the Company shall pay, or reimburse the Resnick Trust and the Zilkha Trust
for the payment of, any legal and accounting fees incurred by them in connection
with the preparation and negotiation of this Agreement, but GCE shall be solely
responsible for the payment of its legal and accounting fees, (iii) GCE shall be
solely responsible for the payment of any broker s, finders or comparable fees
and costs relating to the formation, structuring and initial funding of the
Company or the acquisition of any land by the Company or any Subsidiary, and
(iv) unless expressly approved by the Board or in the Budget approved by the
Board, the Manager and its Affiliates shall not be reimbursed by the Company for
(A) any salaries, compensation or fringe benefits of directors, officers or
employees of the Manager or their Affiliates or (B) any overhead expenses of the
Manager or its Affiliates including, without limitation, rent and general office
expenses.
 
5.10 GCE Obligations for Public Company Compliance.  GCE represents and warrants
to the other Members that it is a publicly held company and that GCE presently
intends to consolidate the financial results of the Company with its financial
results and that of its Subsidiaries.  GCE acknowledges that (a) as a publicly
held company, GCE may need the financial results of the Company to be audited
and/or to institute accounting or operating procedures or controls to satisfy
applicable laws, rules, regulations or listing requirements, and (b) if GCE were
not a publicly held company, the Company would not incur costs with respect to
an audit or such procedures or controls.  GCE agrees that GCE shall be solely
responsible for, and shall pay directly, any audit costs, costs of establishing
any such accounting procedures or controls and any other costs which the Company
would not otherwise incur but for such laws, rules, regulations or listing
requirements; provided, however, that to the extent that such costs are not
capable of being paid directly by GCE, GCE shall promptly reimburse the Company
for such costs.  By way of example only, if an employee of the Company spends
50% of his time with respect to monitoring or complying with such procedures or
controls, the Company would pay the employee his or her customary compensation
and GCE would reimburse the Company for 50% of the cost thereof (including all
the cost of all related benefits and taxes).
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
ALLOCATIONS OF NET PROFITS, NET LOSSES AND DISTRIBUTIONS
 
6.1 Minimum Gain Chargeback.  In the event that there is a net decrease in the
Company Minimum Gain during any taxable year, the minimum gain chargeback
described in Sections 1.704-2(f) and (g) of the Treasury Regulations shall
apply.
 
6.2 Member Minimum Gain Chargeback.  If during any taxable year there is a net
decrease in Member Minimum Gain, the partner minimum gain chargeback described
in Section 1.704-2(i)(4) of the Treasury Regulations shall apply.
 
6.3 Qualified Income Offset.  Any Member who unexpectedly receives an
adjustment, allocation or Distribution described in subparagraphs (4), (5) or
(6) of Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations, which
adjustment, allocation or distribution creates or increases a deficit balance in
that Member s Capital Account, shall be allocated items of book income and gain
in accordance with the provisions of the qualified income offset as described in
Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations.
 
6.4 Nonrecourse Deductions.  Nonrecourse Deductions shall be allocated to the
Members in proportion to their Percentage Interests.
 
6.5 Member Nonrecourse Deductions.  Member Nonrecourse Deductions shall be
allocated to the Members as required in Section 1.704-2(i)(1) of the Treasury
Regulations in accordance with the manner in which the Members bear the burden
of an Economic Risk of Loss corresponding to the Member Nonrecourse Deductions.
 
6.6 Income from Exculpatory Liabilities.  Any allocations of items of book
income or gain attributable to an Exculpatory Liability as contemplated by Part
V.B of Treasury Decision 8385, 56 Federal Register 66978-66995 (December 27,
1991), shall be allocated to the Members who have received prior allocations of
book deductions and losses allocable to the Exculpatory Liability, in accordance
with the ratio of such prior allocations of book deductions and losses that have
not been previously charged back by this Section 6.6.
 
6.7 Losses from Exculpatory Liabilities.  Any allocations of items of book loss
or deduction attributable to an Exculpatory Liability as contemplated by Part
V.B of Treasury Decision 8385, 56 Federal Register 66978-66995 (December 27,
1991), shall be allocated to the Members in accordance with their Percentage
Interests.
 
 
26

--------------------------------------------------------------------------------

 
 
6.8 Allocation of Net Profits.  The Net Profits for each fiscal period of the
Company shall be allocated to the Members in accordance with the following order
of priority:
 
(a) first, to those Members with negative Adjusted Capital Accounts, among them
in proportion to the ratio of the negative balances in their Adjusted Capital
Accounts, until no Member has a negative Adjusted Capital Account;
 
(b) second, to those Members whose Adjusted Capital Contributions are in excess
of their Adjusted Capital Accounts, among them in accordance with the ratio of
these excesses, until all of these excesses have been eliminated;
 
(c) third, to those Members for whom the sum of their Adjusted Capital
Contributions and their Unpaid Preferred Returns are in excess of their Adjusted
Capital Accounts, among them in accordance with the ratio of these excesses,
until all of these excesses have been eliminated; and
 
(d) finally, to the Members in proportion to their Percentage Interests.
 
6.9 Allocation of Net Losses.  Net Losses for each fiscal period of the Company
shall be allocated to the Members:
 
(a) first, to those Members whose Adjusted Capital Accounts are in excess of the
sum of their Adjusted Capital Contributions and their Unpaid Preferred Returns,
among them in accordance with the ratio of these excesses, until all of these
excesses have been eliminated.
 
(b) second, to those Members whose Adjusted Capital Accounts are in excess of
their Adjusted Capital Contributions, among them in accordance with the ratio of
these excesses, until all of these excesses have been eliminated; and
 
(c) third, to those Members whose Adjusted Capital Accounts are greater than
zero, among them in accordance with the ratio of their positive Adjusted Capital
Account balances, until no Member has a positive Adjusted Capital Account.
 
6.10 Distribution of Assets by the Company.  Subject to applicable law and any
limitations contained elsewhere in this Agreement, the Board (and only the
Board) may elect from time to time to cause the Company to distribute
Distributable Cash to the Members, which Distributions shall be in the following
order of priority:
 
(a) first, to the Members with Unpaid Preferred Returns, in proportion to their
Unpaid Preferred Return until each Member s Unpaid Preferred Return has been
reduced to zero;
 
(b) second, to those Members with positive Adjusted Capital Contributions, in
proportion to their positive Adjusted Capital Contributions, until each Member s
Adjusted Capital Contribution has been reduced to zero; and
 
 
27

--------------------------------------------------------------------------------

 
 
(c) third, to the Members in proportion to their Percentage Interests.
 
6.11 Allocation of Net Profits and Losses in Respect of a Transferred
Interest.  If any Membership Interest is Transferred or is increased or
decreased by reason of the admission of a new Member or otherwise during any
Fiscal Year, the varying interests rule shall be applied to allocate each item
of income, gain, loss, and deduction on a pro rata basis based on the percentage
that the number of days before the increase and decrease (including the day of
increase or decrease) constitutes as a percentage of the number of days during
the year.
 
6.12 Tax Allocation Matters.
 
(a) Contributed or Revalued Property.  Each Member s allocable share of the
taxable income or loss of the Company, depreciation, depletion, amortization and
gain or loss with respect to any contributed property, or with respect to
revalued property where the Company s property is revalued pursuant to Paragraph
(b)(2)(iv)(f) of Section 1.704-1 of the Treasury Regulations, shall be
determined in accordance with the traditional method as set forth in
Section 1.704-3(b) of the Treasury Regulations.
 
(b) Recapture Items.  In the event that the Company has taxable income that is
characterized as ordinary income under the recapture provisions of the Code,
then Sections 1.1245-1(e) and 1.1250-1(f) of the Treasury Regulations shall
apply, and in the event that the Company has taxable income that is
characterized as unrecaptured Section 1250 gain under Section 1(h)(6) of the
Code, then the principles of such Treasury Regulations shall apply.
 
6.13 Order of Application.  To the extent that any allocation, Distribution or
adjustment specified in any of the preceding Sections of this ARTICLE VI affects
the results of any other allocation, Distribution or adjustment required herein,
the allocations, Distributions and adjustments specified in the following
Sections shall be made in the priority listed:
 
(a) Section 6.10.
 
(b) Section 6.1.
 
(c) Section 6.2.
 
(d) Section 6.3.
 
(e) Section 6.4.
 
(f) Section 6.5.
 
(g) Section 6.6.
 
(h) Section 6.7.
 
 
28

--------------------------------------------------------------------------------

 
 
(i) Section 6.8.
 
(j) Section 6.9.
 
(k) Section 10.5.
 
These provisions shall be applied as if all Distributions and allocations were
made at the end of the Company s Fiscal Year.  Where any provision depends on
the Capital Account of any Member, that Capital Account shall be determined
after the operation of all preceding provisions for the Fiscal Year.
 
6.14 Allocation of Liabilities.  Each Member s interest in partnership profits
for purposes of determining that Member s share of excess nonrecourse
liabilities of the Company as used in Section 1.752-3(a)(3) of the Treasury
Regulations, shall be equal to that Member s Percentage Interest.
 
6.15 Form of Distribution.  Except as provided in Section 10.3, no Member,
regardless of the nature of its Capital Contribution, has the right to demand
and receive any Distribution from the Company in any form other than money
unless it is approved by the Board. No Member may be compelled to accept from
the Company a Distribution of any asset in kind in lieu of a proportionate
Distribution of money being made to other Member(s), and except upon a
dissolution and the winding up of the Company, no Member may be compelled to
accept a Distribution of any asset in kind.
 
ARTICLE VII
 
TRANSFER OF INTERESTS
 
7.1 Transfer of Interests.  Except as permitted in Section 5.3 and this ARTICLE
VII, no Member or holder of an Economic Interest shall be entitled to Transfer
all or any part of its Membership Interest or Economic Interest except with the
prior written consent of all Members, which consent may be given or withheld,
conditioned or delayed (as allowed by this Agreement or the Act) as such Members
may determine in their sole and absolute discretion.  Any attempted Transfer in
violation of this Article VII shall be null and void ab initio, and the
transferee shall not become a Member or holder of an Economic Interest.  If, for
any reason, a court refuses to enforce the foregoing provision then, upon any
such Transfer of a Membership Interest or part thereof in violation of this
ARTICLE VII, the transferee shall only be entitled to become a holder of an
Economic Interest to the extent of the Membership Interest attempted or
purported to be Transferred to it in violation of this Agreement.  After the
consummation of any permitted Transfer of all or any part of a Membership
Interest, the Membership Interest so Transferred shall continue to be subject to
the terms and provisions of this Agreement, and any further Transfers shall be
required to comply with the terms and provisions of this Agreement.
 
7.2 Permitted Transfers.  Notwithstanding anything to the contrary contained
herein and subject to compliance with Section 7.3 below, a Member may transfer
all, but not part, of its Membership Interest or Economic Interest (a) upon the
death of such Member or the trustee(s) of such Member, to the respective heirs,
executors, administrators, testamentary trustees, legatees or beneficiaries of
such Member or trustee(s) of such Member or to a trust created under such
trustee(s) will, or (b) to one of its Affiliates or to a trust, foundation or
another entity that is created pursuant to the estate planning of a Member or
the trustee(s) of a Member.  In addition, the Zilkha Members and the Resnick
Trust can Transfer its Membership Interest to the other at any time.
 
 
29

--------------------------------------------------------------------------------

 
 
7.3 Admission of Transferee.  Notwithstanding anything in this Agreement to the
contrary, no transferee of the whole or any part of a Membership Interest shall
become a substituted Member in the place of its transferor unless all of the
following conditions are satisfied:
 
(a) The Transferring Member and the transferee execute and acknowledge such
other instrument or instruments as the other Members may deem necessary or
desirable to effectuate the admission, including the written acceptance and
adoption by the transferee of all of the terms and conditions of this Agreement
as the same may have been amended, and the spouse or registered domestic
partner, if any, of the transferee executes and delivers to the Manager a
Consent substantially in the form of Exhibit E; and
 
(b) The transferee pays to the Company a transfer fee which is sufficient, in
the reasonable discretion of the other Members, to cover all expenses incurred
by the Company in connection with the Transfer and substitution.
 
7.4 Further Restrictions on Transfers.  In addition to any other restrictions
found in this Agreement, no Member may Transfer its Membership Interest or any
part thereof: (a) without compliance with the Securities Act of 1933, the
California Corporate Securities Law of 1968 and any other applicable securities
laws, or (b) if the Transfer could result in the termination of the Company for
federal or state income tax purposes or the Company not being classified as a
partnership for federal or state income tax purposes.  In addition, GCE cannot
elect to purchase Membership Interests pursuant to Section 7.6(a) or 7.7 unless
it is able to cause AGC to pay to the Resnick Trust and the Zilkha Trust at the
Closing all principal, accrued interest and other amounts payable under the Land
Acquisition Loans.
 
7.5 Member Transfer Rights.
 
(a) Resnick Trust and Zilkha Members Transfer Rights.  Except as permitted by
Section 7.2, if the Resnick Trust desires to Transfer all or any part of its
Membership Interest, it must first offer such Membership Interests to the Zilkha
Trust in accordance with the procedures set forth in Section 7.6(a).  If any
Zilkha Member desires to transfer all or all or any part of its Membership
Interest (the Zilkha Transferor ), it must first offer such Membership Interest
to the Resnick Trust in accordance with the procedures set forth in Section
7.6(a).  If the Resnick Trust or the Zilkha Trust, as applicable, does not
exercise its right to purchase such offered Membership Interest, the Resnick
Trust or the Zilkha Transferor, as applicable, must then offer such Membership
Interest to GCE in accordance with the procedures set forth in Section 7.6(a).
 
 
30

--------------------------------------------------------------------------------

 
 
(b) GCE Transfer Rights.  Except as permitted by Section 7.2, GCE may not
Transfer all or any part of its Membership Interest for the three year period
following the date hereof.  After the third anniversary of the date hereof, if
GCE desires to Transfer all or any part of its Membership Interest, GCE must
first offer such Membership Interest to the other Members in accordance with the
procedures set forth in Section 7.6(b).
 
7.6 Member Transfer Procedures.
 
(a) Resnick Trust and Zilkha Members Transfer Procedures.  If the Resnick Trust
or a Zilkha Transferor desires to Transfer all or any part of its Membership
Interests (the Transferring Member ) to a third party under Section 7.5(a)
above, then the Transferring Member shall give written notice to the Zilkha
Trust or the Resnick Trust, as applicable (the Non-Transferring Member ), which
notice shall (i) if the Transfer is pursuant to a Bona Fide Offer, set forth the
terms of such Bona Fide Offer and the identity of the offeror(s) (the ROFR
Notice ) or (ii) if the Transfer is not pursuant to a Bona Fide Offer, set forth
the offered Membership Interest and the cash price and other terms upon which it
proposes to Transfer such offered Membership Interest (the ROFO Notice ).  The
Non-Transferring Member shall have ten (10) calendar days from the date of
receipt of the ROFR Notice or ROFO Notice, as applicable, to notify the
Transferring Member in writing whether the Non-Transferring Member agrees to
purchase all of such offered Membership Interests upon the terms specified in
the ROFR Notice or ROFO Notice, as applicable.  In the event that the
Non-Transferring Member does not elect to purchase the offered Membership
Interests, then the Transferring Member shall deliver the ROFR Notice or ROFO
Notice, as applicable, to GCE and GCE shall have (10) calendar days following
its receipt of such notice to elect to purchase all, but not part, of the
offered Membership Interest upon the terms specified in the ROFR Notice or ROFO
Notice, as applicable.  If GCE does not elect to purchase all of the offered
Membership Interest, then the Transferring Member may, if otherwise permitted by
this Agreement, sell all, but not part, of the offered Membership Interest to a
third party upon the terms set forth in the ROFR Notice or ROFO Notice, as
applicable, within ninety (90) calendar days after the date of the termination
of GCE s rights under this Section 7.6(a); provided, however, that the
Transferring Member may not sell any of the offered Membership Interest to any
third party or GCE on terms which are more favorable than those offered to the
Non-Transferring Member under a ROFR Notice or ROFO Notice, as applicable,
without again complying with the provisions of this Section 7.6(a).
 
(b) GCE Transfer Procedures.  If GCE desires to Transfer all or any part of its
Membership Interest to a third party under Section 7.5(b) above (i) pursuant to
a Bona Fide Offer, GCE shall give written notice to the other Members (the
Resnick/Zilkha Members ), setting forth in full the terms of such Bona Fide
Offer and the identity of the offeror(s) ( GCE ROFR Notice ) or (ii) not
pursuant to a Bona Fide Offer, GCE shall give written notice to the
Resnick/Zilkha Members, setting forth the offered Membership Interest and the
cash price and other terms upon which GCE proposes to Transfer such offered
Membership Interest (the GCE ROFO Notice ).  The Resnick/Zilkha Members shall
then have the right and option, for a period ending ten (10) calendar days
following its receipt of the GCE ROFR Notice or GCE ROFO Notice, as applicable,
to elect to purchase all, but not part, of the offered Membership Interest, pro
rata in accordance with the ratio of their Percentage Interests, at the purchase
price and upon the terms specified in the GCE ROFR Notice or GCE ROFO Notice, as
applicable.  If all the Resnick/Zilkha Members do not elect to purchase the
entire balance of the offered Membership Interest, then the Resnick/Zilkha
Members electing to purchase shall have the right and option, for a period of
ten (10) calendar days thereafter and pro rata in accordance with the ratio of
their Units, to elect to purchase the balance of the offered Membership Interest
available for purchase.  If the Resnick/Zilkha Members do not elect to purchase
all of the offered Membership Interest, the Resnick/Zilkha Members shall not
have a right to purchase the offered Membership Interest and GCE may, if
otherwise permitted under this Agreement, Transfer all, but not part of, the
offered Membership Interest to a third party upon the terms set forth in the GCE
ROFR Notice or GCE ROFO Notice, as applicable, within ninety (90) calendar days
after the date of the termination of the Resnick/Zilkha Members rights under
this Section 7.6(b); provided, however, that GCE may not sell any of the offered
Membership Interest to any third party on terms which are more favorable than
those offered to the Resnick/Zilkha Members under the GCE ROFR Notice or GCE
ROFO Notice, as applicable, without again complying with the provisions of this
Section 7.6(b).
 
 
31

--------------------------------------------------------------------------------

 
 
7.7 Reciprocal Right to Purchase Membership Interests.
 
(a) Initiation of Purchase Offer.  At any time after the third anniversary of
the date hereof, either all of the Zilkha Members and the Resnick Trust
collectively or GCE (the Offering Member(s) ) may notify the other (the Other
Member(s) ) by written notice (the Notice ) that the Offering Member(s) elects
to purchase all, but not less than all, of the Membership Interest owned by the
Other Member(s) specifying in the Notice the purchase price at which the
Offering Member(s) elects to purchase such Membership Interest for cash (the
Purchase Price ).
 
(b) Option in Favor of Other Member(s).  Immediately upon its receipt of the
Notice and for a period of thirty (30) calendar days thereafter, the Other
Member(s) shall have an option to purchase all, but not less than all, of the
Membership Interest owned by the Offering Member(s) at the Purchase Price.  If,
within such thirty (30) calendar day period, the Other Member(s) notifies the
Offering Member(s) in writing that it elects to exercise its option to purchase
all of the Membership Interest owned by the Offering Member(s), as aforesaid,
the Offering Member(s) shall be obligated to sell all of said Membership
Interest to the Other Member(s), and the Other Member(s) shall be obligated to
purchase all of said Membership Interest, at the Purchase Price.
 
(c) Non-Exercise of Reciprocal Option.  If, within such thirty (30) calendar day
period, the Other Member(s) does not notify the Offering Member(s) in writing
that it elects to exercise its option to purchase all of the Membership Interest
owned by the Offering Member(s), as aforesaid, the Offering Member(s) shall
purchase all of the Membership Interest owned by the Other Member(s), and the
Other Member(s) shall sell all of said Membership Interest to the Offering
Member(s), for the Purchase Price.
 
 
32

--------------------------------------------------------------------------------

 
 
(d) No Challenge.  Each of the Members agrees to be bound by and to sell its
Membership Interest in accordance with this Section 7.7 and specifically waives
any rights to challenge or otherwise contest the sufficiency or adequacy of the
consideration to be paid for such Membership Interest pursuant to this
Section 7.7.
 
7.8 Consummation of Sale.  Unless the parties involved mutually agree otherwise,
delivery to the selling Member and the purchasing Members of the Membership
Interest to be sold to a Member under this ARTICLE VII or Section 5.3 and
payment of the purchase price therefor shall take place at a closing (the
Closing ) to be held at the principal office of the Company at 10:00 a.m. within
thirty (30) calendar days following the election to purchase or sell pursuant to
Section 5.3, 7.6, or 7.7, or, if later, the determination of the applicable
purchase price.  At the Closing, (a) the transferring Member shall deliver to
the purchasing Members a bill of sale and assignment effecting the transfer of
the Membership Interest to be sold, in form and substance satisfactory to the
purchasing Members, and shall deliver, in addition, any other documents
reasonably requested by the purchasing Members to effectuate the purposes of
this Agreement, (b) the purchasing Members shall pay the purchase price in
immediately available funds and, (c) if the transferring Members are the Resnick
Trust or the Zilkha Members, AGC shall pay in full to the Resnick Trust and the
Zilkha Trust all principal, accrued interest and other amounts payable under the
Land Acquisition Loans.  Subject to the foregoing, title to the Membership
Interest shall pass to the purchasing Members as of the date of the repurchase
event free and clear of any liens or encumbrances.
 
7.9 Enforcement.  The Transfer restrictions contained in this Agreement are of
the essence of the ownership of a Membership Interest or an Economic
Interest.  Upon application to any court of competent jurisdiction, either the
Company or any of its Members shall be entitled to a decree against any Person
violating or about to violate such restrictions, requiring their specific
performance, including those requiring a Member to sell all or part of its
Membership Interest to the other Members, requiring a Member to purchase the
Membership Interest of other Members or prohibiting a Transfer of all or part of
a Membership Interest.  No election by a Member to purchase, or not to purchase,
all or any part of an Membership Interest shall affect in any manner the rights
or remedies of the Company or the Members, whether pursuant to this Agreement,
at law or in equity, relating to a breach of this Agreement by the Transferring
Member.
 
ARTICLE VIII
 
CONSEQUENCES OF MEMBERSHIP TERMINATION EVENTS
 
8.1 No Dissolution of Company.  The occurrence of a Membership Termination Event
as to any Member other than the last and only remaining Member shall not
dissolve the Company.  Upon the occurrence of a Membership Termination Event as
to the last and only remaining Member or as otherwise provided by law, the
Company shall dissolve unless the personal representative or other
successor-in-interest of the last and only remaining Member consents in writing
within ninety (90) days of that Membership Termination Event to the continuation
of the Company and to the admission of such personal representative or other
successor-in-interest, or its designee or nominee, as a Member.
 
 
33

--------------------------------------------------------------------------------

 
 
8.2 Admission, Conversion or Purchase.  Upon the occurrence of a Membership
Termination Event with respect to a Member under circumstances where the Company
does not dissolve, the remaining Members shall determine which one of the
following shall occur and give written notice thereof to the Member who suffered
the Membership Termination Event (the Former Member ):
 
(a) the Former Member s personal representative or other successor-in-interest
shall be admitted as a Member of the Company in the place and stead of the
Former Member to the extent of the Former Member s Membership Interest (the
Former Member s Interest );
 
(b) the Former Member s Interest shall be converted to a bare Economic Interest,
and the Former Member s representative or other successor-in-interest shall
become the owner of that Economic Interest; or
 
(c) Subject to the rights set forth in Article VII, the remaining Members shall
purchase the Former Member s Interest for a purchase price determined in
accordance with Section 5.3(d).
 
8.3 Closing of Purchase of Former Member s Interest.  The closing of the sale of
a Former Member s Interest shall be held no later than thirty (30) days after
the determination of the purchase price.  At such closing, the Former Member or
the Former Member s legal representative shall deliver to the purchasers a bill
of sale and assignment effecting the transfer of the Membership Interest to be
sold, in form and substance satisfactory to the purchasing Members, and shall
deliver, in addition, any other documents reasonably requested by the purchasing
Members to effectuate the purposes of this Agreement, and the purchasers shall
execute and deliver to the Former Member or the Former Member s legal
representative, a promissory note in the amount of the purchase price secured by
a pledge of the Membership Interest being purchased.  The promissory note shall
provide for thirty-six (36) equal monthly payments of principal and interest,
with interest computed on a 360 day year and at the then mid-term applicable
federal rate provided in the Code for the month in which the Closing occurs, but
the purchasers shall have the right to prepay in full or in part at any time
without penalty.  The Former Member or the Former Member s legal representative
and the purchasers shall do all things and execute and deliver all papers
necessary to consummate the transaction in accordance with the provisions of
this Agreement.  Title to the Former Member s Interest shall pass to the
purchasers as of the date of the Membership Termination Event.
 
 
34

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
ACCOUNTING, RECORDS, REPORTING BY MEMBERS
 
9.1 Books and Records.  The books and records of the Company shall be kept, and
the financial position and the results of its operations recorded, in accordance
with generally accepted accounting principles.  The books and records of the
Company shall reflect all the Company transactions and shall be appropriate and
adequate for the Company s business.  Board Members, and, as long as a Member s
Percentage Interest is at least ten percent (10%), then such Member and its duly
authorized representative, shall have complete access to all such books and
records at any time.
 
9.2 Bank Accounts; Invested Funds.  All funds of the Company shall be deposited
in such account or accounts of the Company as may be determined by the Board and
withdrawals may be made upon checks signed by such persons and in such manner as
the Board may determine.  Temporary surplus funds of the Company may be invested
in commercial paper, time deposits, short-term government obligations or other
investments determined by the Board.
 
9.3 Tax Matters for the Company Handled by Board and Tax Matters Partner.
 
(a) Tax Elections.  The Board shall from time to time cause the Company to make
such tax elections as it deems to be in the best interests of the Company and
the Members.
 
(b) Designation of Tax Matters Partner.  GCE shall be the Tax Matters Partner.
If no person shall be serving as Tax Matters Partner, the Person meeting the
requirements for a tax matters partner under Code Section 6231(a)(7) and
designated by vote of Management Committee shall become the Tax Matters Partner.
The Tax Matters Partner may resign upon thirty (30) days prior written notice to
the other Members.
 
(c) Powers. The Tax Matters Partner has all of the powers and authority of a tax
matters partner under the Code. The Tax Matters Partner shall represent the
Company in connection with all administrative and/or judicial proceedings
instituted by the Internal Revenue Service or any taxing authority involving any
tax return of the Company. This representation shall be at the Company s
expense. The Tax Matters Partner may expend the Company s funds for professional
services and costs associated with any administrative and/or judicial
proceedings instituted by the Internal Revenue Service or any taxing authority
involving any tax return of the Company. The Tax Matters Partner shall provide
to the Members prompt notice of any communication to or from or agreements with
a federal, state or local taxing authority regarding any tax return of the
Company (including a summary of the communication).
 
9.4 Accounting Matters.  All decisions as to accounting matters shall be made by
the Board; provided, however, that the Board may at any time request the Manager
to provide its recommendation as to any accounting matter.  At any time or upon
request of the Manager, the Board shall review and approve the accounting
procedures that will be implemented by the Manager.
 
 
35

--------------------------------------------------------------------------------

 
 
9.5 Confidentiality.  All books, records, financial statements, tax returns,
budgets, business plans and projections of the Company, all other information
concerning the business, affairs and properties of the Company and all of the
terms and provisions of this Agreement shall be held in confidence by the
Manager, Board Members and the Members and their respective Affiliates, subject
to any obligation to comply with (a) any applicable law, (b) any rule or
regulation of any legal authority or securities exchange or (c) any subpoena or
other legal process to make information available to the Persons entitled
thereto.  Such confidentiality shall be maintained to the same degree as each
Manager. Board Member and Member maintains its own confidential information and
shall be maintained until such time, if any, as any such confidential
information either is, or becomes, published or a matter of public knowledge.
 
ARTICLE X
 
DISSOLUTION AND WINDING UP
 
10.1 Dissolution.  The Company shall be dissolved, its assets disposed of and
its affairs wound up upon (and only upon) the first to occur of the following:
 
(a) the expiration of the term of the Company specified in the Certificate of
Formation or any other event of dissolution specified in the Certificate of
Formation;
 
(b) the unanimous vote of the Members;
 
(c) the vote of the Preferred Members following their receipt of a written
notice from GCE in accordance with Section 5.3(e) stating GCE s desire to
dissolve the Company;
 
(d) the occurrence of a Membership Termination Event as to the last and only
remaining Member if the Board and that Member s personal representative or other
successor-in-interest fail to consent to the continuation of the Company in
accordance with Section 8.1 within ninety (90) days after the occurrence of that
event;
 
(e) the Company s Bankruptcy;
 
(f) the occurrence of an event which makes it unlawful for the business of the
Company to be continued; or
 
(g) as otherwise required by law.
 
10.2 Date of Dissolution.  Dissolution of the Company shall be effective on the
day on which the event occurs giving rise to the dissolution, but the Company
shall not terminate until the assets of the Company have been liquidated and
distributed as provided herein.  Notwithstanding the dissolution of the Company,
prior to the termination of the Company the business of the Company and the
rights and obligations of the Members, as such, shall continue to be governed by
this Agreement.
 
 
36

--------------------------------------------------------------------------------

 
 
10.3 Winding Up.  Upon the occurrence of any event specified in Section 10.1,
the Company shall continue solely for the purpose of winding up its affairs in
an orderly manner, liquidating its assets and satisfying the claims of its
creditors.  The Board shall be responsible for overseeing the winding up and
liquidation of the Company, shall take full account of the liabilities and
assets of the Company, shall cause its assets either to be sold or distributed,
as they may determine, and shall cause the proceeds therefrom, to the extent
sufficient, to be applied and distributed as provided in Section 10.5; provided,
however, that at the request of the Resnick Trust or the Zilkha Members, any
real property owned directly or indirectly by the Company shall be distributed
in kind to such Members subject to Section 10.4; provided, however, that if such
distribution in kind would result in the Resnick Trust or the Zilkha Members
receiving greater distributions than they would otherwise be entitled to under
Section 10.5, such Members shall refund such excess distributions in cash to the
Company.  The Persons winding up the affairs of the Company shall give written
notice of the commencement of winding up by mail to all known creditors and
claimants whose addresses appear on the records of the Company.
 
10.4 Distributions in Kind.  Any non-cash asset distributed to one or more
Members shall first be valued at its Fair Market Value to determine the Net
Profit or Net Loss that would have resulted if that asset had been sold for that
value, the Net Profit or Net Loss shall then be allocated pursuant to ARTICLE
VI, and the Members Capital Accounts shall be adjusted to reflect those
allocations. The amount distributed and charged to the Capital Account of each
Member receiving an interest in the distributed asset shall be the Fair Market
Value of the interest (net of any liability secured by the asset that the Member
assumes or takes subject to).  The Fair Market Value of that asset shall be
determined by the Board.
 
10.5 Order of Payment of Proceeds Upon Dissolution.
 
(a) Liquidating Distributions.  After determining that all known debts and
liabilities of the Company, including, without limitation, the Land Acquisition
Loans and other debts and liabilities to Members who are creditors of the
Company, have been paid or adequately provided for, the remaining assets shall
promptly be distributed to the Members in accordance with their positive Capital
Account balances, after taking into account income and loss allocations for the
Company s taxable year during which the liquidation occurs.
 
(b) No Liability.  No Member shall have any liability to the Company, any Member
or any creditor of the Company on account of any deficit balance in its Capital
Account.
 
10.6 Limitations on Payments Made in Dissolution.  Except as otherwise
specifically provided in this Agreement, each Member shall be entitled to look
only to the assets of the Company for the return of that Member s positive
Capital Account balance and shall have no recourse for its Capital Contributions
and/or share of Net Profits (upon dissolution or otherwise) against the Manager
or any other Member.
 
 
37

--------------------------------------------------------------------------------

 
 
10.7 Certificate of Cancellation.  Upon completion of the winding up of the
Company s affairs, the Board shall cause a Certificate of Cancellation to be
filed with the Delaware Secretary of State.
 
10.8 Compensation for Services.  The Persons winding up the affairs of the
Company shall be entitled to reasonable compensation from the Company for their
services.
 
ARTICLE XI
 
INDEMNIFICATION
 
11.1 Indemnification.  The Company shall indemnify and hold harmless each of the
Members and the Manager, and each of their respective officers, directors,
shareholders, partners, members, trustees, beneficiaries, employees, agents,
heirs, assigns, successors-in-interest and Affiliates, (collectively,
Indemnified Persons ) from and against any and all losses, damages, liabilities
and expenses, (including costs and reasonable attorneys fees), judgments, fines,
settlements and other amounts (collectively Liabilities ) reasonably incurred by
any such Indemnified Person in connection with the defense or disposition of any
civil, administrative or investigative action, suit or other proceeding, whether
and whether threatened, pending or completed (collectively a Proceeding ), in
which any such Indemnified Person may be involved or with which any such
Indemnified Person may be threatened, with respect to or arising out of any act
performed by the Indemnified Person or any omission or failure to act if the
performance of the act or the omission or failure was done in good faith and
within the scope of the authority conferred upon the Indemnified Person by this
Agreement or by the Act, except for acts of fraud, deceit, reckless or
intentional misconduct, gross negligence, embezzlement, breach of a fiduciary
duty, knowing violations of law, acts which constituted breaches of this
Agreement (whether committed knowingly, negligently or otherwise) or acts from
which such Indemnified Person derived an improper personal benefit.  The Company
s indemnification obligations hereunder shall apply not only with respect to any
Proceeding brought by the Company or a Member but also with respect to any
Proceeding brought by a third party.  As a condition to the indemnification and
other rights granted to an Indemnified Person pursuant to this Article, however,
that Indemnified Person may not settle any action, suit or proceeding without
the written consent of the Board.
 
11.2 Contract Right; Expenses.  The right to indemnification conferred in this
ARTICLE XI shall be a contract right and shall include the right to require the
Company to advance the expenses incurred by the Indemnified Person in defending
any such Proceeding in advance of its final disposition; provided, however,
that, if the Act so requires, the payment of such expenses in advance of the
final disposition of a Proceeding shall be made only upon receipt by the Company
of an undertaking, by or on behalf of the indemnified Person, to repay all
amounts so advanced if it shall ultimately be determined that such Person is not
entitled to be indemnified under this ARTICLE XI or otherwise.
 
 
38

--------------------------------------------------------------------------------

 
 
11.3 Indemnification of Officers and Employees.  The Company may, to the extent
authorized from time to time by the Board, grant rights to indemnification and
to advancement of expenses to any officer, employee or agent of the Company to
the fullest extent of the provisions of this ARTICLE XI with respect to the
indemnification and advancement of expenses of Members and the Manager.
 
11.4 Insurance.  The Company may purchase and maintain insurance on behalf of
any Person who is or was an agent of the Company against any liability asserted
against that Person and incurred by that Person in any such capacity or arising
out of that Person s status as an agent, whether or not the Company would have
the power to indemnify that Person against liability under the provisions of
Section 11.1 or under applicable law.
 
ARTICLE XII

 
INVESTMENT REPRESENTATIONS
 
Each Member represents and warrants to the other Members and the Company as
follows:
 
12.1 Preexisting Relationship or Experience.  (a) The Member has a preexisting
personal or business relationship with the Company or its Manager, officers or
control persons or (b) by reason of the Member s business or financial
experience, or by reason of the business or financial experience of the Member s
financial advisor who is unaffiliated with and who is not compensated, directly
or indirectly, by the Company or any Affiliate or selling agent of the Company,
the Member is capable of evaluating the risks and merits of an investment in its
Membership Interest and of protecting the Member s own interests in connection
with the investment.
 
12.2 Access to Information. The Member has had an opportunity to review all
documents, records and books pertaining to this investment and has been given
the opportunity to consult with counsel of his or her choice with respect to all
aspects of this investment and the Company s proposed business activities.  Such
Member has personally met with the Manager and has been provided with such
information as may have been requested and has at all times been given the
opportunity to obtain additional information necessary to verify the accuracy of
the information received and the opportunity to ask questions of and receive
answers from the Manager concerning the terms and conditions of the investment
and the nature and prospects of the Company s business.
 
12.3 Economic Risk.  The Member is financially able to bear the economic risk of
an investment in its Membership Interest, including the total loss thereof.
 
12.4 Investment Intent.  The Member is acquiring its Membership Interest for
investment purposes and for the Member s own account only and not with a view
to, or for sale in connection with, any distribution of all or any part of its
Membership Interest.  Except for the partners or members of the Member, no other
Person will have any direct or indirect beneficial interest in, or right to, its
Membership Interest.
 
 
39

--------------------------------------------------------------------------------

 
 
12.5 Consultation with Attorney.  The Member has been advised to consult with
its own attorney regarding all legal and tax matters concerning an investment in
its Membership Interest and has done so to the extent it considers necessary.
 
12.6 Purpose of Entity.  If the Member is a corporation, partnership, limited
liability company, trust or other entity, it was not organized for the specific
purpose of acquiring its Membership Interest.
 
12.7 No Advertising.  The Member has not seen, received or been solicited by any
leaflet, public promotional meeting, newspaper or magazine article or
advertisement, radio or television advertisement or any other form of
advertising or general solicitation with respect to the sale of its Membership
Interest.
 
12.8 Membership Interest is Restricted Security.  The Member understands that
its Membership Interest is a restricted security under the Securities Act of
1933 in that the Membership Interest will be acquired from the Company in a
transaction not involving a public offering, that its Membership Interest may be
resold without registration under the Securities Act of 1933 only in certain
limited circumstances and that otherwise its Membership Interest must be held
indefinitely.
 
12.9 No Registration of Membership Interest.  The Member acknowledges that its
Membership Interest has not been registered under the Securities Act of 1933 or
qualified under any state securities law in reliance, in part, upon its
representations, warranties and agreements herein.
 
ARTICLE XIII

 
MISCELLANEOUS
 
13.1 Amendments.  No amendment to this Agreement may be made without the consent
of all Members.  All amendments to this Agreement must be in writing.
 
13.2 Offset Privilege.  Any monetary obligation owing from the Company to any
Member or Manager may be offset by the Company against any monetary obligation
then owing from that Member or Manager to the Company.
 
13.3 Arbitration.
 
(a) General.  In the event of any dispute, claim or controversy among the
parties (other than a claim for equitable relief) arising out of or relating to
this Agreement or the Certificate of Formation, whether in contract, tort,
equity or otherwise, and whether relating to the meaning, interpretation,
effect, validity, performance or enforcement of this Agreement or the
Certificate of Formation, such dispute, claim or controversy shall be resolved
by and through an arbitration proceeding to be conducted under the auspices and
the commercial arbitration rules of the American Arbitration Association (or any
like organization successor thereto) at Los Angeles, California.  The
arbitrability of the dispute, claim or controversy shall likewise be determined
in the arbitration.  The arbitration proceeding shall be conducted in as
expedited a manner as is then permitted by the commercial arbitration rules
(formal or informal) of the American Arbitration Association.  Both the
foregoing agreement of the parties to arbitrate any and all such disputes,
claims and controversies, and the results, determinations, findings, judgments
and/or awards rendered through any such arbitration shall be final and binding
on the parties and may be specifically enforced by legal proceedings in any
court of competent jurisdiction.
 
 
40

--------------------------------------------------------------------------------

 
 
(b) Governing Law.  The arbitrator(s) shall follow any applicable federal law
and Delaware state law (with respect to all matters of substantive law) in
rendering an award.
 
(c) Costs of Arbitration.  The cost of the arbitration proceeding and any
proceeding in court to confirm or to vacate any arbitration award, as applicable
(including, without limitation, each party s attorneys fees and costs), shall be
borne by the unsuccessful party or, at the discretion of the arbitrator(s), may
be prorated between the parties in such proportion as the arbitrator(s)
determines to be equitable and shall be awarded as part of the arbitrator s
award.
 
13.4 Remedies Cumulative.  Except as otherwise provided herein, the remedies
under this Agreement are cumulative and shall not exclude any other remedies to
which any Person may be lawfully entitled.
 
13.5 Notices.  Any notice to be given to the Company or any Member in connection
with this Agreement must be in writing, signed by the sender, and will be deemed
to have been given and received when delivered to the address specified by the
party to receive the notice by courier or other means of personal service, when
received if sent by facsimile, portable document format or other form of
electronic transmission (as defined in the Act) or three (3) days after deposit
of the notice by first class mail, postage prepaid, or certified mail,
return receipt requested.  Any such notice must be given to the Company at its
principal place of business, and to any Member at the address specified in
Exhibit A.  Any party may, at any time by giving five (5) days prior written
notice to the other parties, designate any other address as the new address to
which notice must be given.  In the case of notice by facsimile, portable
document format or other form of electronic transmission, a copy thereof shall
be personally delivered or sent by registered or certified mail, in the manner
specified above, within three (3) Business Days thereafter.
 
13.6 Attorney s Fees.  In the event that any dispute between the Company, the
Manager and/or the Members should result in litigation or arbitration, the
prevailing party in that dispute shall be entitled to recover from the other
party all reasonable fees, costs and expenses of enforcing any right of the
prevailing party, including without limitation, reasonable attorneys fees and
expenses, subject, however to the provisions of Section 13.3(c).
 
 
41

--------------------------------------------------------------------------------

 
 
13.7 Jurisdiction.  Each Member and the Manager consents to the exclusive
jurisdiction of the state and federal courts sitting in Los Angeles, California
in any action on a claim arising out of, under or in connection with this
Agreement or the transactions contemplated by this Agreement, provided such
claim is not required to be arbitrated pursuant to Section 13.3.  Each Member
and the Manager further agrees that personal jurisdiction over it may be
effected by service of process by registered or certified mail addressed as
provided in Section 13.5 and that when so made shall be as if served upon it
personally.
 
13.8 Complete Agreement.  This Agreement and the Certificate of Formation
constitute the complete and exclusive statement of agreement among the Members
with respect to their respective subject matters and supersede all prior written
and oral agreements or statements by and among the Members.  No representation,
statement, condition or warranty not contained in this Agreement or the
Certificate of Formation shall be binding on the Members or have any force or
effect whatsoever.  To the extent that any provision of the Certificate of
Formation conflicts with any provision of this Agreement, the Certificate of
Formation shall control.
 
13.9 Binding Effect.  Subject to the provisions of this Agreement relating to
Transferability, this Agreement shall be binding upon and inure to the benefit
of the Members and their respective successors and assigns.
 
13.10 Section Headings.  All Section headings are inserted only for convenience
of reference and are not to be considered in the interpretation or construction
of any provision of this Agreement.
 
13.11 Interpretation.  In the event any claim is made by any Member relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular Member or that
Member s counsel.
 
13.12 Severability.  If any provision of this Agreement or the application of
that provision to any person or circumstance shall be held invalid, the
remainder of this Agreement or the application of that provision to persons or
circumstances other than those to which it is held invalid shall not be
affected.
 
13.13 Multiple Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
 
42

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, all of the Members and the Manager of GCE MEXICO I, LLC, a
Delaware limited liability company, have executed this Agreement, effective as
of the date first written above.
 

 
  Members
     
GLOBAL CLEAN ENERGY HOLDINGS, INC.
         
By:
               Richard Palmer, President and CEO        
           
 
STEWART A. RESNICK, AS TRUSTEE OF THE STEWART AND LYNDA RESNICK REVOCABLE TRUST,
DATED DECEMBER 27, 1988, AS AMENDED
           
          
 
LYNDA RAE RESNICK, AS TRUSTEE OF THE STEWART AND LYNDA RESNICK REVOCABLE TRUST,
DATED DECEMBER 27, 1988, AS AMENDED
           
         
 
SELIM ZILKHA, AS TRUSTEE OF THE SELIM K. ZILKHA TRUST
           
        
 
MICHAEL ZILKHA, AS TRUSTEE OF THE DMZ 2000 TRUST
           
           
 
MICHAEL ZILKHA, AS TRUSTEE OF THE LLZ 2000 TRUST

 
 
43

--------------------------------------------------------------------------------

 
 

 
           
 
NADIA Z. WELLISZ, AS TRUSTEE OF THE JW 2000 TRUST
           
            
 
NADIA Z. WELLISZ, AS TRUSTEE OF THE DW 2000 TRUST
                 
  Manager
       
GLOBAL CLEAN ENERGY HOLDINGS, INC.
             
By:
                     Richard Palmer, President and CEO

 
 
44

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CAPITAL CONTRIBUTIONS, ADDRESSES AND PERCENTAGE INTERESTS
 
OF MEMBERS AS OF
 
April 23, 2008
Preferred Members:
 
Preferred Member s Name
 
Preferred Member s Address
 
Preferred Member s Capital
Contribution Obligation
 
Preferred Units
 
Preferred
Percentage
                 
Stewart Resnick and Lynda Resnick as trustees of the Stewart and Lynda Resnick
Revocable Trust dated December 27, 1988 as amended
 
11444 West Olympic Boulevard, 10th Floor
Los Angeles, CA  90064
 
$1,116,312
 
500
 
50%
                 
Selim Zilkha, as trustee of the Selim K. Zilkha Trust
 
750 Lausanne Road, Los Angeles, CA 90077
 
$1,116,312
 
500
 
50%



Common Members:
 
Common
Member s Name
 
Common
Member s Address
 
Common Member s Capital
Contribution Obligation
 
Common Units
 
Percentage
Interest
                 
Global Clean Energy Holdings, Inc.
11444 W. Olympic Blvd. 10th Floor
Los Angeles, CA  90064
 
6033 W. Century Blvd.
Suite 1090
Los Angeles, CA  90045
 
$ 0
 
500
 
50%
                 
Stewart Resnick and Lynda Resnick as trustees of the Stewart and Lynda Resnick
Revocable Trust dated December 27, 1988 as amended
 
11444 West Olympic Boulevard, 10th Floor
Los Angeles, CA  90064
 
$ 0
 
250
 
25%
                 
Michael Zilkha, as trustee of the LLZ 2000 Trust,
 
750 Lausanne Road, Los Angeles, CA 90077
 
$ 0
 
62.5
 
6.25%
                 
Nadia Z. Wellisz, as trustee of the JW 2000 Trust
 
750 Lausanne Road, Los Angeles, CA 90077
 
$ 0
 
62.5
 
6.25%
                 
Nadia Z. Wellisz, as trustee of the DW 2000 Trust
 
750 Lausanne Road, Los Angeles, CA 90077
 
$ 0
 
62.5
 
6.25%
                 
Michael Zilkha, as trustee of the DMZ 2000 Trust
 
750 Lausanne Road, Los Angeles, CA 90077
 
$ 0
 
62.5
 
6.25%



 
45

--------------------------------------------------------------------------------

 
 
[ex10-17pg01.jpg]
 
 
46

--------------------------------------------------------------------------------

 
 
[ex10-17pg02.jpg]
 
 
47

--------------------------------------------------------------------------------

 
 
[ex10-17pg03.jpg]
 
 
48

--------------------------------------------------------------------------------

 
 
[ex10-17pg04.jpg]
 
 
49

--------------------------------------------------------------------------------

 
 
[ex10-17pg05.jpg]
 
 
50

--------------------------------------------------------------------------------

 
 
[ex10-17pg06.jpg]
 
 
51

--------------------------------------------------------------------------------

 
 
[ex10-17pg07.jpg]
 
 
52

--------------------------------------------------------------------------------

 
 
[ex10-17pg08.jpg]
 
 
53

--------------------------------------------------------------------------------

 
 
[ex10-17pg09.jpg]
 
 
54

--------------------------------------------------------------------------------

 
 
[ex10-17pg10.jpg]
 
 
55

--------------------------------------------------------------------------------

 
 
 
EXHIBIT D
MORTGAGE
 
 
NOTARY PUBLIC NO. 55






Name           PADILLA ACEVEDO JORGE ALBERTO Y COOP.


Document type  CANCELLATION OF THE RESERVATION OF OWNERSHIP RIGHT


Document No.  388/2008/4BC


Date  APRIL 23, 2008


Book    219                      Volume   D                      Folio






UNDER THE RESPONSIBILITY OF


Atty. Alvaro R. Baqueiro Caceres




Atty. Enna Baqueiro Rodriguez






 
Merida, Yucatan, Mexico.




Calle 16 No. 110 x 27 y 29, Col. Mexico
Tel. 926 6668 with 6 lines.   Fax: 927 4734







 
56

--------------------------------------------------------------------------------

 

 
DOCUMENT NUMBER:  THREE HUNDRED EIGHTY EIGHT.


In the City of Merida, Capital of the State of Yucatan, Mexico, on the twenty
third day of April two thousand eight the following individuals appeared before
me, Attorney ALVARO ROBERTO BAQUEIRO CACERES, Notary Public Number Fifty five of
the State, currently in effect and with residence in this City:


I.  JORGE PREISSER, as General Director of the company known as CONSORCIO
GANADERO PREISSER, a Share Corporation with Variable Capital.


AND THEY (sic) SAID: The first indicated, with the legal standing noted, stated
that he is here to formalize the CANCELLATION OF THE RESERVATION OF OWNERSHIP
RIGHT on seven rural properties, in favor of JORGE ALBERTO PADILLA ACEVEDO and
EMILIO ALBERTO LORET DE MOLA GOMORY, all in accordance with the recitals and
clauses set forth as follows:


R E C I T A L S


I.  JORGE PREISSER PEREZ declares that in Public Document No. Five Thousand Two
Hundred Fifty Eight which was executed on December twenty ninth two thousand
seven before Attorney Ernesto Luque Feregrino, Notary Public No. Thirty of the
City of Santiago de Queretaro, State of Queretaro, his client, CONSORCIO
GANADERO PREISSER, a Share Corporation with Variable Capital, sold the
reservation of ownership right to JORGE ALBERTO PADILLA ACEVEDO and EMILIO
ALBERTO LORET DE MOLA GOMORY, on the following rural properties:


I.  Rural property known as Chumucbe, located in the Municipality of Tizimin and
State of Yucatan, with a surface area of four hundred thirty eight hectares and
forty ares of land, and with the following boundaries:  to the North, the lands
of Yokdzonot; to the East, the lands of Vasa; and to the West, the communal farm
of Sucopó.


II.  Rural property known as SAN JORGE, identified as Cadastre No. Two Thousand
Three Hundred Thirty Nine, in the Town of Sucopo and Municipality of Tizimin,
State of Yucatan, with a surface area of one hundred twenty hectares seventy
ares of land; which is located approximately nine kilometers from the municipal
head of the town of Sucopo, approximately twenty kilometers to the East of and
two kilometers from the closest public road; Boundaries: on the North, the ranch
San Fernando; to the South, the country property San Jose; to the East, the
country property Santa Elena; and to the West, the country property El Girasol.
 
III.  Rural property known as SAN JOSE, formerly known as San Juan Sahcabchen
near the Town of Sucopo, Municipality of Tizimin, State of Yucatan, with a
surface area of four hundred forty hectares and twelve ares of land, located
twenty kilometers from the closest public road, one kilometer; boundaries: On
the North: the rural property San Fernando; on the South the lands of Chumucbe;
on the East the lands of Yocchachich; and on the West the rural property of
Yaaxche.
 
 
 
57

--------------------------------------------------------------------------------

 

 
IV.  Rural property known as SAN ROMAN-YOOCH-HA-CHICH which constitutes the lot
of lands with Cadastre No. One Thousand One Hundred Forty Two, currently known
as SANTA EULALIA, corresponding to the Town of Sucopo and Municipality and
Disrict of Tizimin, State of Yucatan, with a surface area of three hundred sixty
two hectares, apt for the cultivation of grains and for the extraction of chicle
and hardwoods.  Distances: eleven kilometers to the East of the town of Sucopo;
twenty one kilometers from the municipal and district seat and from the closest
train station which is Tizimin.  The closest public road crosses the rural
property.  Boundaries: to the North the lands of San Francisco and unimproved
lands; to the South, lands of the Uesa property and part of the property
Chumube; to the East, lands of the rural property of San Pedro or Cadastre
Property No. One Thousand One Hundred Ninety One; and to the West thelands of
the Hacienda Sahcabchen.


V.  Rural property known as SANTA NAZARIA, according to the Cadastre Certificate
SAN PEDRO, with Cadastre No. One Thousand One Hundred Ninety One, corresponding
to the Town of Sucopo, Municipality and District of Tizimin, State of Yucatan,
with a surface area of three hundred hectares of land apt for the cultivation of
grains and grasses, located in the northeast quadrant and eleven kilometers from
the Town of Sucopo and municipal seat of the district, approximately twenty one
kilometers form the closest train station which is in Tizimin, and the closest
public road crosses it.  Its health conditions are good and all other data
required by law are lacking.  It has the following boundaries: to the North, the
national lands of Dzonot Ake; to the South, national lands which are already
occupied; to the East the lands of Yaaxcheku; and to the West, the lands of the
rural property Yooc-ha-chich.


VI. Rural property known as SAN FERNANDO, with Cadastre No. One Thousand Forty
Nine, in the Town of Sucopo, Municipality and District of Tizimin, State of
Yucatan, with a surface area of one hundred twenty hectares, seventy ares, zero
centiares, located nine kilometers from the Town of Sucopo, the Municipal and
district seat and twenty kilometers form the closest train station, Tizimin, two
kilometers from the closest public road; and with the following boundaries: to
the North, the communal farm of Tizimin; to the South the rural property El
Girasol; to the East the rural property El Naranjo, and to the West the communal
farm of Sucopo.


VII.  The rural property known as EL GIRASOL with Cadastre No. Two Thousand
Three Hundred Thirty Eight, in the Town of Sucopo, Municipality and District of
Tizimin, State of Yucatan, with a surface area of one hundred twenty eight
hectares, seventy ares, zero centiares, located nine kilometers from the Town of
Sucopo, twenty kilometers from the Municipal and District seat and the closest
train station which is Tizimin, and two kilometers from the closest public road,
and with the following boundaries: to the North, the San Fernando Ranch; to the
South the rural property San Jose; to the East the communal farm of Sucopo; and
to the West with the rural property San Fernando.


That the deeds of sale with reservation of ownership right are recorded at
electronic folios 814573 (eight hundred fourteen thousand five hundred seventy
three) 806175 (eight hundred six thousand one hundred seventy five); 814505
(eight hundred fourteen thousand five hundred five); 802587 (eight hundred two
thousand five hundred eighty seven); 802596 (eight hundred two thousand five
hundred ninety six), 720085 (seven hundred twenty thousand eighty five); 719259
(seven hundred nineteen thousand two hundred fifty nine); and entry number
864821 (eight hundred sixty four thousand eight hundred twenty one); 864790
(eight hundred sixty four thousand seven hundred ninety); 864804 (eight hundred
sixty four thousand eighty hundred four); 864811 (eight hundred sixty four
thousand eight hundred eleven); 864818 (eight hundred sixty four thousand eight
hundred eighteen); 864852 (eight hundred sixty four thousand eight hundred fifty
two), respectively; and the Reservation of ownership right is recorded under
entry number 197077 (one hundred ninety seven thousand seventy seven); 197058
(one hundred ninety seven thousand fifty eight); 197071 (one hundred ninety
seven thousand seventy one); 197066 (one hundred ninety seven thousand sixty
six); 197068 (one hundred ninety seven thousand sixty eight); 197078 (one
hundred ninety seven thousand seventy eight) and 197080 (one hundred ninety
seven thousand eighty).

 
 
58

--------------------------------------------------------------------------------

 
 
 
II.  JORGE PREISSER PEREZ continued declaring that the stipulations and
requirements of said transaction included a stipulation that the purchase price
for the seven properties is the amount of TEN MILLION FIVE HUNDRED THOUSAND
MEXICAN PESOS, which the purchaser would pay to the seller on the fifteenth day
of April this year.  And inasmuch as effective today JORGE ALBERTO PADILLA
ACEVEDO and EMILIO ALBERTO LORET DE MOLA GOMORY have paid the full amount in the
correct time and form to his client CONSORCIO GANADERO PREISSER, a Share Capital
with Variable Capital, and do not owe any amount of any kind, he appears here to
CANCEL THE RESERVATION OF OWNERSHIP RIGHT that encumbers said real properties.


Wherefore, in light of the foregoing recitals, the affiant now formalizes the
CANCELLATION OF THE RESERVATION OF OWNERSHIP RIGHT which encumbers the seven
rural properties located in the Town of Sucopo, Municipality and District of
Tizimin, State of Yucatan, which are described in Recital 1 (One) above, which
is understood to be transcribed here in order to avoid unnecessary repetitions;
all in accordance with the following:


C L A U S E S


ONE.  JORGE PREISSER PEREZ as General Director of the company known as CONSORCIO
GANADERO PREISSER, a Share Corporation with Variable Capital, declares that
inasmuch as JORGE ALBERT PADILLA ACEVEDO and EMILIO ALBERTO LORET DE MOLA GOMORY
have paid the full amount of TEN MILLION FIVE HUNDRED THOUSAND MEXICAN PESOS to
his client, CONSORCIO GANADERO PREISSER, a Share Corporation with Variable
Capital, as the amount that was owed by them for the purchase with Reservation
of ownership right of the properties which are described in Recital I (one)
above and which is understood to be as though transcribed here; and inasmuch as
effective this date the purchasers do not owe his client any amounts to his
client for any concept, including interest or for any other concept, he is here
with the legal standing noted, to CANCEL THE RESERVATION OF OWNERSHIP RIGHT
which encumbers the real properties known as CHUMUCBE; SAN JORGE identified as
Cadastre No. Two Thousand Three Hundred Thirty Nine; SAN JOSE; previously San
Juan Sahcabchen; SAN ROMAN-YOOCH-HA-CHICH which constitutes the lot of lands
identified as Cadastre No. One Thousand Forty Two, currently known as SANTA
EULALIA; SANTA NAZARIA according to the Cadastre record known as SAN PEDRO, with
Cadastre No. One Thousand One Hundred Ninety One; SAN FERNANDO, with Cadastre
No. One Thousand Forty Nine; and EL GIRASOL with Cadastre No. Two Thousand Three
Hundred thirty Eight, all located in the Town of Sucopo, Municipality and
District of Tizimin, State of Yucatan; with the surface areas, measurements and
boundaries described in Recital I (one) above and which are understood to be
transcribed here.  He therefore requests the respective Recorder of Deeds and
Commerce of the State to make the corresponding margin notes of the cancelation,
under the terms of this document.


TWO.  In accordance with the above clause, the affiant formalized this
CANCELLATION OF RSERVE OF DOMAIN under the terms set forth in the above clauses.


THREE.  JORGE PREISSER PEREZ declares that his client, CONSORCIO GANADERO
PREISSER, a Share Corporation with Variable Capital, cancels and annuls and
leaves with no legal effect the condition precedent of the assignment of the
rights granted in the licenses for the use of National Waters which were granted
by the National Water commission, all in accordance with Clauses Two and
Thirteen of Chapter Two of Public Document No. Five Thousand Two Hundred Fifty
Eight dated December twenty ninth two thousand seven, which was certified by
Attorney Ernesto Luque Feregrino, Notary Public No. Thirty of the City of
Santiago de Queretaro, State of Queretaro.  And inasmuch as effective today
JORGE ALBERTO PADILLA ACEVEDO and EMILIO ALBERTO LORET DE MOLA GOMORY do not owe
any amount to his client, the provisions contained in said Chapter Two of said
Public Document No. Five Thousand Two Hundred Fifty Eight dated December twenty
ninth two thousand seven, take full force and effect.


 
 
59

--------------------------------------------------------------------------------

 
 
 
FOUR.  JORGE ALBERTO PADILLA ACEVEDO and EMILIO ALBERTO LORET DE MOLA GOMORY
shall be responsible for and pay all costs, taxes, duties and fees that are
caused by this cancellation.


FIVE.  The affiant declares that he accepts this Cancellation of the Reservation
of ownership right under the terms set forth in the above clauses.


LEGAL STANDING


JORGE PREISSER PEREZ appears here as the president of the Board of Directors of
the legal entity known as CONSORCIO GANADERO PREISSER, A SHARE CORPORATION WITH
VARIABLE CAPITAL, a Mexican entity with legal offices in this city.  He
accredited the legal existence, legal standing and the powers with which he
appears here by exhibiting Public Document No. Thirty Four Thousand Three
Hundred dated June third nineteen ninety four, which was certified by Attorney
Leopoldo Espinosa Rivera, Notary Public attached to the Notary Office No. Ten of
the City of Queretaro, Queretaro, a certified copy of which I attach hereto as
due proof.  And he stated that the legal standing with which he appears here has
not been limited or revoked in any way and that the legal standing and powers
with which he appears here have not been revoked or limited in any way as of
today.


G E N E R A L


I.  JORGE PREISSER PEREZ declares that he was born in Queretaro, Queretaro on
September fifteen nineteen sixty nine; he is thirty eight years of age,
unmarried, a Cattleman with domicile at Palma de Mallorca No. Four,
Fraccionamiento Bosques del Aqueducto in the City of Santiago Queretaro,
Queretaro, and a visitor in this city.


The affiant adds that he is a Mexican citizen by birth and the son of Mexican
citizens, legally capable of entering into and binding himself to contracts, and
I know nothing otherwise.  He identified himself to me, the Notary Public, I
swear; and he stated that he and his client are current in their payments of
income tax, although he did not prove same, and I made the corresponding legal
warnings.


And I, the Notary Public certifying this document declare that I complied with
the provisions of Article Forty Five of the Notary Act currently in effect, in
witness whereof they signed and swore before me.  I swear.


[Illegible signature] [Stamp] Mexico; State of Yucatan; Atty. Alvaro R. Baqueiro
Caceres; Notary Public No. 55.



 
60

--------------------------------------------------------------------------------

 

 
NOTARY PUBLIC NO. 55






Name           ASIDEROS GLOBALES CORPORATIVO S. DE R.L. DE C.V.


Document type  PURCHASE AND ASSIGNMENT OF RIGHTS


Document No.  389/2008/ABC


Date  APRIL 23, 2008


Book    219                      Volume   D                      Folio






UNDER THE RESPONSIBILITY OF


Atty. Alvaro R. Baqueiro Caceres




Atty. Enna Baqueiro Rodriguez






 
Merida, Yucatan, Mexico.




Calle 16 No. 110 x 27 y 29, Col. Mexico
Tel. 926 6668 with 6 lines.   Fax: 927 4734





 
61

--------------------------------------------------------------------------------

 

 
DOCUMENT NUMBER:  THREE HUNDRED EIGHTY NINE.


In the City of Merida, Capital of the State of Yucatan, Mexico, on the twenty
third day of April two thousand eight the following individuals appeared before
me, Attorney ALVARO ROBERTO BAQUEIRO CACERES, Notary Public Number Fifty five of
the State, currently in effect and with residence in this City:


I.  JORGE ALBERTO PADILLA ACEVEDO, appearing herein in his own name and stead
and who shall hereinafter be referred to as THE SELLER and later THE ASSIGNOR.


II.  EMILIO ALBERTO LORET DE MOLA GOMORY, appearing herein in his own name and
stead and who shall hereinafter be referred to as THE SELLER and later THE
ASSIGNOR.


IV (sic).  LAURA MELLO GONZALEZ as Special Representative of the company known
as ASIDEROS GLOBALES CORPORATIVO, a Limited Liability Corporation with Variable
Capital, hereinafter referred to as the PURCHASER and later the ASSIGNEE.


AND THEY DECLARE that the first and second party named appear here to formalize
a PURCHASE AND SALE AGREEMENT AND ASSIGNMENT OF RIGHTS in favor of the last
named, in accordance with the following recitals and clauses:


R E C I T A L S


ONE.  JORGE ALBERTO PADILLA ACEVEDO and EMILIO ALBERTO LORET DE MOLA GOMORY
declare that they are co-owners in fee simple with possession of the rural
properties described as follows:


I.  Rural property known as Chumucbe, located in the Municipality of Tizimin and
State of Yucatan, with a surface area of four hundred thirty eight hectares and
forty ares of land, and with the following boundaries:  to the North, the lands
of Yokdzonot; to the East, the lands of Vasa; and to the West, the communal farm
of Sucopó.


II.  Rural property known as SAN JORGE, identified as Cadastre No. Two Thousand
Three Hundred Thirty Nine, in the Town of Sucopo and Municipality of Tizimin,
State of Yucatan, with a surface area of one hundred twenty hectares seventy
ares of land; which is located approximately nine kilometers from the municipal
head of the town of Sucopo, approximately twenty kilometers to the East of and
two kilometers from the closest public road; Boundaries: on the North, the ranch
San Fernando; to the South, the country property San Jose; to the East, the
country property Santa Elena; and to the West, the country property El Girasol.
 
III.  Rural property known as SAN JOSE, formerly known as San Juan Sahcabchen
near the Town of Sucopo, Municipality of Tizimin, State of Yucatan, with a
surface area of four hundred forty hectares and twelve ares of land, located
twenty kilometers from the closest public road, one kilometer; boundaries: On
the North: the rural property San Fernando; on the South the lands of Chumucbe;
on the East the lands of Yocchachich; and on the West the rural property of
Yaaxche.
 
 
 
62

--------------------------------------------------------------------------------

 


 
IV.  Rural property known as SAN ROMAN-YOOCH-HA-CHICH which constitutes the lot
of lands with Cadastre No. One Thousand One Hundred Forty Two, currently known
as SANTA EULALIA, corresponding to the Town of Sucopo and Municipality and
Disrict of Tizimin, State of Yucatan, with a surface area of three hundred sixty
two hectares, apt for the cultivation of grains and for the extraction of chicle
and hardwoods.  Distances: eleven kilometers to the East of the town of Sucopo;
twenty one kilometers from the municipal and district seat and from the closest
train station which is Tizimin.  The closest public road crosses the rural
property.  Boundaries: to the North the lands of San Francisco and unimproved
lands; to the South, lands of the Uesa property and part of the property
Chumube; to the East, lands of the rural property of San Pedro or Cadastre
Property No. One Thousand One Hundred Ninety One; and to the West thelands of
the Hacienda Sahcabchen.


V.  Rural property known as SANTA NAZARIA, according to the Cadastre Certificate
SAN PEDRO, with Cadastre No. One Thousand One Hundred Ninety One, corresponding
to the Town of Sucopo, Municipality and District of Tizimin, State of Yucatan,
with a surface area of three hundred hectares of land apt for the cultivation of
grains and grasses, located in the northeast quadrant and eleven kilometers from
the Town of Sucopo and municipal seat of the district, approximately twenty one
kilometers form the closest train station which is in Tizimin, and the closest
public road crosses it.  Its health conditions are good and all other data
required by law are lacking.  It has the following boundaries: to the North, the
national lands of Dzonot Ake; to the South, national lands which are already
occupied; to the East the lands of Yaaxcheku; and to the West, the lands of the
rural property Yooc-ha-chich.


VI. Rural property known as SAN FERNANDO, with Cadastre No. One Thousand Forty
Nine, in the Town of Sucopo, Municipality and District of Tizimin, State of
Yucatan, with a surface area of one hundred twenty hectares, seventy ares, zero
centiares, located nine kilometers from the Town of Sucopo, the Municipal and
district seat and twenty kilometers form the closest train station, Tizimin, two
kilometers from the closest public road; and with the following boundaries: to
the North, the communal farm of Tizimin; to the South the rural property El
Girasol; to the East the rural property El Naranjo, and to the West the communal
farm of Sucopo.


VII.  The rural property known as EL GIRASOL with Cadastre No. Two Thousand
Three Hundred Thirty Eight, in the Town of Sucopo, Municipality and District of
Tizimin, State of Yucatan, with a surface area of one hundred twenty eight
hectares, seventy ares, zero centiares, located nine kilometers from the Town of
Sucopo, twenty kilometers from the Municipal and District seat and the closest
train station which is Tizimin, and two kilometers from the closest public road,
and with the following boundaries: to the North, the San Fernando Ranch; to the
South the rural property San Jose; to the East the communal farm of Sucopo; and
to the West with the rural property San Fernando.


The real properties described above shall hereinafter be referred to for all
purposes of this agreement, as THE PROPERTIES, and shall together be understood
to be as located and described whenever they are referred to herein.


TWO.  The seller then declared that said real properties were acquired in equal
shares by purchase with reservation of ownership right, granted to them by
CONSORCIO GANADERO PREISSER, a share corporation with variable capital, in
Public Document No. Five Thousand Two Hundred Fifty Eight dated December twenty
ninth two thousand seven, which was executed before Atty. Ernesto Luque
Feregrino, Notary Public No. Thirty of the City of Santiago de Queretaro, State
of Queretaro, which documents are respectively recorded at Electronic folios
814573 (eight hundred fourteen thousand five hundred seventy three); 806174
(eight hundred six thousand one hundred seventy five); 814505 (eight hundred
fourteen thousand five hundred five); 802587 (eight hundred two thousand five
hundred eighty seven); 802596 (eight hundred two thousand five hundred ninety
six); 720085 (seven hundred twenty thousand eighty five); 719259 (seven hundred
nineteen thousand two hundred fifty nine); and entry number 864821 (eight
hundred sixty four thousand eight hundred twenty one); 864790 (eight hundred
sixty four thousand seven hundred ninety); 864804 (eight hundred sixty four
thousand eighty hundred four); 864811 (eight hundred sixty four thousand eight
hundred eleven); 864818 (eight hundred sixty four thousand eight hundred
eighteen); 864852 (eight hundred sixty four thousand eight hundred fifty two),
respectively; and the Reservation of ownership right is recorded under entry
number 197077 (one hundred ninety seven thousand seventy seven); 197058 (one
hundred ninety seven thousand fifty eight); 197071 (one hundred ninety seven
thousand seventy one); 197066 (one hundred ninety seven thousand sixty six);
197068 (one hundred ninety seven thousand sixty eight); 197078 (one hundred
ninety seven thousand seventy eight) and 197080 (one hundred ninety seven
thousand eighty).


 
 
63

--------------------------------------------------------------------------------

 
 
 
 
THREE.  JORGE ALBERTO PADILLA ACEVEDO and EMILIO ALBERTO LORET DE MOLA GOMORY
declare that they cancelled the Reservation of ownership right which encumbered
the PROPERTIES in Public Document No. Three Hundred Eighty Eight which was
executed by CONSORCIO GANADERO PREISSER, A SHARE CORPORATION WITH VARIABLE
CAPITAL, on April twenty third this year before the undersigned Notary Public;
and said document is pending recording with the Public Recorder of Deeds and
Commerce of the State, due to the recent date of its execution, although the
Certificate attached to this document certifies said transaction.


Wherefore, the parties hereby formalize this Purchase and Sale Agreement subject
to the following:


C L A U S E S


ONE.  JORGE ALBERTO PADILLA ACEVEDO and EMILIO ALBERTO LORET DE MOLA GOMORY
declare that they irrevocably and permanently sell, assign and transfer to
ASIDEROS GLOBALES CORPORATIVO, a Limited Liability Corporation with Variable
Capital, without restriction of any kind, the rural properties known as
Chumucbe, San Jorge identified with Cadastre No. Two Thousand Three Hundred
Thirty Nine; San Jose, formerly known as San Juan Sahcabchen, San
Roman-Yooch-HaChich, which constitute the set of lands identified with Cadastre
no. One Thousand Forty Two, currently known as Santa Eulalia; Santa Nazaria
which according to Cadastre Certificate is San Pedro, Cadastre No. One Thousand
Forty Nine, and El Girasol, with Cadastre No. Two Thousand Three Hundred Thirty
Eight, all located in the Town of Sucopo, Municipality and district of Tizimin,
State of Yucatan, with the description and boundaries included in Recital One of
this document which are understood to be as though transcribed here, free of
encumbrances except for the restriction noted (which was cancelled in Document
No. Three Hundred Eighty Eight dated today, and which is pending recording),
free of any amounts for taxes and all corresponding to them by fact and by law
and included within their perimeters; and the Seller transfers ownership and
possession of said real properties to the purchaser with all legal ownership and
usufruct, and the seller shall warrant the title and right of possession, as
required and in accordance with the corresponding law.


TWO.  The seller hereby formally delivers the material and legal possession of
the PROPERTIES, all current in their payment of real property tax, free of any
controversy, proceeding, conflict, invasion, easements, restrictions with regard
to communal farms (ejidos), divisions or any other agrarian restrictions,
contaminations, spills, environmental accidents, storages, recycling of any
hazardous or damaging material or any other circumstance that may affect them.


 
 
64

--------------------------------------------------------------------------------

 
 
 
THREE.  This transaction has been agreed and paid for a lump sum, with no
special estimated for parts and measurements, for the total, lump sum and only
price of $21,000,000.00 (TWENTY ONE MILLION MEXICAN PESOS) with the price of
$3,000,000.00 (THREE MILLION MEXICAN PESOS) corresponding to the sales for each
real property.  The seller declares that it has received the total amount from
the purchaser, in good bills from the Banco de Mexico, counted and reviewed to
their full satisfaction, with no right to later claim of any kind; and the
purchaser therefore gives the broadest receipt and release allowed by law for
all corresponding legal effects.


FOUR.  This sale is not rescindable as a result of harm, inasmuch as the price
was fixed in accordance with the appraisal made by a certified appraiser, named
by mutual agreement of the parties.  The appraised value stated in that report
is the same amount as the sales price previously stated herein, with which the
parties agreed.


FIVE.  Both parties declare that said real properties have all the rights for
use and enjoyment of national waters, which are accredited by the licenses, a
certified copy of which is attached hereto; and the acquiring party declares
that it is satisfied, and both parties release the Notary Public certifying this
document from any responsibility with respect to this concept.


SIX.  The Purchaser shall be solely and exclusively responsible for and pay all
costs, taxes, duties and fees incurred by reason of this document except for
Income Tax which shall be paid by the Seller; and the parties declare that said
tax was incurred and reported in the full amount of $2,351,693.00 (TWO MILLION
THREE HUNDRED FIFTY ONE THOUSAND SIX HUNDRED NINETY THREE MEXICAN PESOS),
incurred as follows: for Chumucbe said tax is incurred and reported in the
amount of $219,407.00 (Two Hundred Nineteen Thousand Four Hundred Seven Mexican
Pesos); the property San Jorge identified with Cadastre No. two thousand three
hundred thirty nine, the amount of $588,830.00 (Five Hundred Eighty Eight
Thousand Eight Hundred thirty Mexican Pesos); SAN JOSE, formerly San Juan
Sahcabchen, reports the amount of $69,163.00 (Sixty Nine Thousand One Hundred
Sixty Three Mexican Pesos); SAN ROMAN-YOOCH-HA-CHICH which is constituted of the
set of lands with Cadastre No. One Thousand One Hundred Forty Two currently
known as SANTA EULALIA reports the amount of $304,658.00 (Three Hundred Four
Thousand Six Hundred Fifty Eight Mexican pesos); SANTA NAZARIA which according
to the cadaster certificate is known as SAN PEDRO, with Cadastre No. One
Thousand One Hundred Ninety One; SAN FERNANDO with Cadastre No. One Thousand
Forty Nine and EL GIRASOL with Cadastre No. Two Thousand Three Hundred Thirty
Eight report the amount of $389,910.00 (Three Hundred Eighty Nine Thousand Nine
Hundred Ten Mexican Pesos) each.  The undersigned Notary Public therefore
authorizes the withholding of said amounts.


The undersigned Notary Public informs the transferor that it is his obligation
to advise the SAT (Mexican Tax Administration System) of this transfer.


SEVEN.  The company known as ASIDEROS GLOBALES CORPORATIVO, a Limited Liability
Corporation with Variable Capital, by and through its representative herein,
declares that the real properties described and with the boundaries noted in
Recital One of this document shall be used for purposes established in its
corporate purpose.


 
 
65

--------------------------------------------------------------------------------

 
 
 
EIGHT.  LAURA MELLO GONZALEZ declares that due to the fact that her client,
ASIDEROS GLOBALES CORPORATIVO, a Limited Liability Corporation with Variable
Capital, was just recently constituted, it is pending recording with the Public
Recorder of Deeds and Commerce of the State of Yucatan.


NINE.  In accordance with the provisions of Article Thirty Four of the Foreign
Investment Act, the undersigned Notary Public requested that ASIDEROS GLOBALES
CORPORATIVO, a Limited Liability Corporation with Variable Capital, present its
Certificate of Inscription with the National Foreign Investment Registry, and
its representative stated that due to the recent nature of its constitution it
is still in the registration process.


TEN.  The purchaser declares that the rural properties known as Chumucbe; San
Jorge identified with Cadastre No. Two Thousand Three Hundred Thirty Nine; San
Jose, formerly known as San Juan Sahcabchen, San Roman-Yooch-Ha-Chich, which
constitute the set of lands identified with Cadastre no. One Thousand Forty Two,
currently known as Santa Eulalia; Santa Nazaria which according to Cadastre
Certificate is San Pedro, Cadastre No. One Thousand Forty Nine, and El Girasol,
with Cadastre No. Two Thousand Three Hundred Thirty Eight, all located in the
Town of Sucopo, Municipality and district of Tizimin, State of Yucatan, are just
land, and therefore are not subject to Value Added Tax under the terms of
Article Nine of the Value Added Tax Act and Article Twenty One of its
Regulation.


ELEVEN.  The affiants declare to the extent corresponding to each of them, that
they accept the deed under the terms set forth in the above clauses.


Wherefore the affiants, who shall hereinafter be referred to as the ASSIGNORS
and the ASSIGNEE, respectively, hereby formalize the following


ASSIGNMENT OF RIGHTS


TWELVE.  THE ASSIGNORS declare that they are legitimate owners of the following
licenses:


1.  License No. 12YUC106385/32ISGR98, issued by the National Water Commission
through it Regional Manager in the Peninsula of Yucatan, Carlos M. Estrada
Cañedo, which was issued for the use of 461,600 four hundred sixty one thousand
six hundred cubic meters per year from the Yucatan watershed, the Yucatan
Peninsula aquifer.  Said license was granted on August 25, 1998 for a period of
ten years beginning July 31, 1998, and is registered with the Public Water
Rights Registry as Registry No. 12YUC102668 of Folio 1, Volume A-R12, page 167
dated September 2, 1998.  The extension of said License was authorized in
Document No. BOO.00.R13.04.02 000738 dated April first two thousand eight,
issued by the National Water Commission which authorizes the extension for ten
years beginning July thirty first this year, and remains pending registry with
the Public Water Rights Registry due to its recent nature.


II.  License No. 12YUC106419/32ISGR98, issued by the National Water Commission
through it Regional Manager in the Peninsula of Yucatan, Carlos M. Estrada
Cañedo, which was issued for the use of 2,845,600 two million eight hundred
forty five thousand six hundred cubic meters per year from the Yucatan
watershed, the Yucatan Peninsula aquifer.  Said license was granted on August
25, 1998 for a period of ten years beginning July 31, 1998, and is registered
with the Public Water Rights Registry as Registry No. 12YUC102698 of Folio 1,
Volume A-R12, page 169 dated September 2, 1998.  The extension of said License
was authorized in Document No. BOO.00.R13.04.02 000732 dated April first two
thousand eight, issued by the National Water Commission which authorizes the
extension for ten years beginning July thirty first this year, and remains
pending registry with the Public Water Rights Registry due to its recent nature.
 
 
 
66

--------------------------------------------------------------------------------

 

 
III.  License No. 12YUC106420/32ISGR98, issued by the National Water Commission
through it Regional Manager in the Peninsula of Yucatan, Carlos M. Estrada
Cañedo, which was issued for the use of 1,481,800 one million four hundred
eighty one thousand eight hundred cubic meters per year from the Yucatan
watershed, the Yucatan Peninsula aquifer.  Said license was granted on August
25, 1998 for a period of ten years beginning July 31, 1998, and is registered
with the Public Water Rights Registry as Registry No. 12YUC102699 of Folio 1,
Volume A-R12, page 169 dated September 2, 1998.  The extension of said License
was authorized in Document No. BOO.00.R13.04.02 000735 dated April first two
thousand eight, issued by the National Water Commission which authorizes the
extension for ten years beginning July thirty first this year, and remains
pending registry with the Public Water Rights Registry due to its recent nature.


IV.  License No. 12YUC106423/32ISGR98, issued by the National Water Commission
through it Regional Manager in the Peninsula of Yucatan, Carlos M. Estrada
Cañedo, which was issued for the use of 927,200 nine hundred twenty seven
thousand two hundred cubic meters per year from the Yucatan watershed, the
Yucatan Peninsula aquifer.  Said license was granted on August 26, 1998 for a
period of ten years beginning July 31, 1998, and is registered with the Public
Water Rights Registry as Registry No. 12YUC102702 of Folio 1, Volume A-R12, page
169 dated September 2, 1998.  The extension of said License was authorized in
Document No. BOO.00.R13.04.02 000731 dated April first two thousand eight,
issued by the National Water Commission which authorizes the extension for ten
years beginning July thirty first this year, and remains pending registry with
the Public Water Rights Registry due to its recent nature.


V.  License No. 12YUC106421/32ISGR98, issued by the National Water Commission
through it Regional Manager in the Peninsula of Yucatan, Carlos M. Estrada
Cañedo, which was issued for the use of 2,049,200 two million forty nine
thousand two hundred cubic meters per year from the Yucatan watershed, the
Yucatan Peninsula aquifer.  Said license was granted on August 26, 1998 for a
period of ten years beginning August 14, 1998, and is registered with the Public
Water Rights Registry as Registry No. 12YUC102700 of Folio 1, Volume A-R12, page
169 dated September 2, 1998.  The extension of said License was authorized in
Document No. BOO.00.R13.04.02 000734 dated April first two thousand eight,
issued by the National Water Commission which authorizes the extension for ten
years beginning August fourteenth first this year, and remains pending registry
with the Public Water Rights Registry due to its recent nature.


VI.  License No. 12YUC106422/32ISGR98, issued by the National Water Commission
through it Regional Manager in the Peninsula of Yucatan, Carlos M. Estrada
Cañedo, which was issued for the use of 463,600 four hundred sixty three
thousand six hundred cubic meters per year from the Yucatan watershed, the
Yucatan Peninsula aquifer.  Said license was granted on August 26, 1998 for a
period of ten years beginning July 31, 1998, and is registered with the Public
Water Rights Registry as Registry No. 12YUC102701 of Folio 1, Volume A-R12, page
169 dated September 2, 1998.  The extension of said License was authorized in
Document No. BOO.00.R13.04.02 000733 dated April first two thousand eight,
issued by the National Water Commission which authorizes the extension for ten
years beginning July thirty first first this year, and remains pending registry
with the Public Water Rights Registry due to its recent nature.


 
 
67

--------------------------------------------------------------------------------

 
 
 
The six licenses, including the rights for the extensions granted shall be
hereinafter referred to as THE LICENSES.


THE ASSIGNORS continue declaring that they acquired THE LICENSES by virtue of an
assignment of rights subject to a condition precedent, granted by CONSORCIO
GANADERO PREISSER, A SHARE CORPORATION WITH VARIABLE CAPITAL, in Public Document
Five Thousand Two Hundred Fifty Eight described in Recital Two of this document,
which is understood as though transcribed here.


THIRTEEN.  THE ASSIGNORS continue stating that inasmuch as the authorization of
the National Water Commission is required to transfer the rights granted in THE
LICENSES, said licenses are still registered in the name of CONSORCIO GANADERO
PREISSER A SHARE CORPORATION WITH VARIABLE CAPITAL, which originally assigned
them the rights of the licenses.  Consequently the parties hereto agree to carry
out the acts necessary to obtain the new licenses and corresponding registries
from the National Water Commission, for THE ASSIGNEE.


FOURTEEN.  THE ASSIGNORS permanently and irrevocably assign and transfer to THE
ASSIGNEE, without limitation, exception or reserve of any kind, the rights to
use and enjoy national waters granted by virtue of THE LICENSES described in
Clause Twelve hereof; and THE ASSIGNEE is therefore subrogated in everything
that corresponds to THE ASSIGNORS de facto and de jure, and The Assignors
jointly and severally agree to cure any harm and damages that may be caused to
third parties as a result of the execution of this agreement, until the rights
covered by the Licenses have been obtained from the National Water Commission.


FIFTEEN.  THE ASSIGNEE accepts the rights transferred to it by THE ASSIGNORS,
and is subrogated as the holder in first place, degree and priority of the
rights corresponding to THE ASSIGNORS for the use or enjoyment of the national
waters granted by THE LICENSES, under the terms of the clauses comprising this
agreement.


SIXTEEN.  In accordance with the foregoing clauses, THE ASSIGNEE is subrogated
into the same place, degree and priority of THE ASSIGNORS and acquires all
rights deriving from the LICENSES, including but not limited to the
following:  a) To us or enjoy national waters; b) to perform pertinent
improvements for the use or enjoyment of national waters; c) to execute the
legal acts deriving from THE LICENSES, such as transfer or waive said rights,
obtain easements, extensions, file administrative processes as well as all those
established by Law, regulations and current laws applicable to said matters.


SEVENTEEN.  The ASSIGNORS declare that THE LICENSES are current in the payment
of all taxes and duties incurred on national waters, and they have not incurred
in any of the causes for full or partial termination provided by the National
Waters Act and its regulation; and there is no circumstance that would hinder or
impede the transmission of the rights deriving from THE LICENSES; and they are
therefore required to notify the National Water Commission, in writing, of this
transmission of rights.


EIGHTEEN.  THE ASSIGNEE shall be responsible for and pay all duties and uses
provided in the Federal National Water Rights Act, the National Waters Act, its
Regulation and all applicable legislation, once the assignment of rights to it
has been authorized by the National Waters Commission.  Meanwhile THE ASSIGNORS
shall remain required to continue to inform said Commission of the volume of
water extracted from the wells under current legislation; until the day that THE
LICENSES are delivered to the name of THE ASSIGNEE; and they are further
required to pay the duties for all renewals, extensions, transmissions and other
costs deriving from THE LICENSES.


 
 
68

--------------------------------------------------------------------------------

 
 
 
NINETEEN.  THE ASSIGNORS shall be responsible for and pay all costs, duties,
fees and taxes incurred by reason of this document.


TWENTY.  The parties accept this agreement to the extent that it applies to each
of them, and agree to comply with all parts well and faithfully.  They further
agree that any controversy that may arise regarding the interpretation and
compliance with this agreement shall be decided by the jurisdiction of the
Courts and Tribunals of the City of Merida, Yucatan, Mexico, waiving any other
jurisdiction to which they may have a right because of any residence they may
have, now or in the future.


L E G A L   S T A N D I N G


LAURA MELLO GONZALEZ, appearing herein as the Special Representative of the
legal entity known as ASIDEROS GLOBALES CORPORATIVO, A LIMITED LIABILITY
CORPORATION WITH VARIABLE CAPITAL, which is a Mexican entity with legal address
in this city.  She accredited its legal existence, legal standing and the powers
with which she appears here with public documents Nos. One Hundred Thirty Two
Thousand Two Hundred Twenty Seven dated March twenty eighth two thousand eight
which was certified by Atty. Joaquin Humberto Caceres y Ferraez, Notary Public
No. Twenty One of the Federal District, and Document No. Three Hundred Eighty
Eight and Seven (sic) dated April twenty third this year, which was certified by
the undersigned Notary Public.  Certified copies of said documents are attached
hereto as proof; and the affiant declares that the legal standing with which she
appears here has not been revoked or restricted in any way as of today.


G E N E R A L


I.  JORGE ALBERTO PADILLA ACEVEDO declares that he was born in Mexico City, the
Federal District, on October eleventh nineteen sixty two; he is forty five years
of age, married, an attorney at law, residing at No. Two Hundred One letter B
Eighteenth St. in the Colonia Garcia Gineres of this city.


II.  EMILIO ALBERTO LORET DE MOLA GOMORY declares that he was born in this city
on February fourteenth nineteen sixty five; he is forty three years of age,
married, a businessman, residing at No. Two Hundred One letter B Eighteenth St.
in the Colonia Garcia Gineres of this city.


III.  LAURA MELLO GONZALEZ declares that she was born in Mexico City, the
Federal District on January sixteenth nineteen seventy; she is thirty eight
years of age, married, attorney at law residing at Calle Fuente del Pescador No.
One Hundred Thirty One in the Colonia Lomas de Tecamachalco in the City of
Huixquilucan, State of Mexico.


The parties added that they are Mexican citizens by birth and the first two are
children of Mexican citizens; the last named said that she is the daughter of a
Mexican mother and an Italian father.  They all have the legal capacity to bind
themselves and enter into contracts, and I have seen nothing that would prove
otherwise.  They identified themselves to me, the Notary Public, I swear.  They
further declared that they are current in their payments of Income, as is the
legal entity represented by the third party.  They did not prove same, and I
therefore made the corresponding legal warnings.


 
 
69

--------------------------------------------------------------------------------

 
 
 
I, the certifying Notary Public, swear that I complied with the provisions of
Article Forty Five of the Notary Act currently in effect, in witness whereof
they swore and signed before me.  I swear.


[Illegible signature[  [Stamp] Mexico; State of Yucatan; Attorney Alvaro
Baqueiro Caceres; Notary Public No. 55.



 
70

--------------------------------------------------------------------------------

 

 
NOTARY PUBLIC NO. 55






Name           ASIDEROS GLOBALES CORPORATIVO S. DE R.L. DE C.V.


Document type  UNILATERAL MORTGAGE


Document No.  390/2008/ABC


Date  APRIL 23, 2008


Book    219                      Volume   D                      Folio






UNDER THE RESPONSIBILITY OF


Atty. Alvaro R. Baqueiro Caceres




Atty. Enna Baqueiro Rodriguez










Merida, Yucatan, Mexico.




Calle 16 No. 110 x 27 y 29, Col. Mexico
Tel. 926 6668 with 6 lines.   Fax: 927 4734





 
71

--------------------------------------------------------------------------------

 





DOCUMENT NUMBER:  THREE HUNDRED NINETY.


In the City of Merida, Capital of the State of Yucatan, Mexico, on April twenty
third two thousand eight the following individual appeared before me, Attorney
ALVARO ROBERTO BAQUEIRO CACERES, Notary Public No. Fifty  Five of this State,
currently in effect and with residence in this City:


I.  LAURA MELLO GONZALEZ, acting in the name and stead of ASIDEROS GLOBALES
CORPORATIVO, a Limited Liability Corporation with Variable Capital, which was
constituted under the laws of Mexico, hereinafter referred to as the MORTGAGE
BORROWER, appearing herein to constitute a UNILATERAL SENIOR MORTGAGE in favor
of the Irrevocable Trust that was created by Stewart and Lynda Resnick on
December 27 (twenty seventh) 1998 (nineteen ninety eight), as amended (the
¨Resnick Trust¨), and the Trust of Selim K. Zilkha (the ¨Zilkha Trust¨), which
two trusts will hereinafter be referred to as the Lenders or the Mortgage
Lenders.


B A C K G R O U N D


I.  The affiant demonstrated Public Document No. Three Hundred Eighty Nine that
was executed today before the undersigned Notary Public, the first certified
copy of which is currently in the registry process with the Public Recorder of
Deeds of the State, by virtue of which the Mortgage Borrower acquired the lots
of land identified as Chumucbe, San Jorge identified as Cadastre No. Two
Thousand Three Hundred Thirty Nine; SAN JOSE formerly San Juan Sahcabchen; SAN
ROMAN-YOOCH-HA-CHICH which is constituted of the lot of lands with Cadastre No.
One Thousand One Hundred Forty Two currently known as SANTA EULALIA; SANTA
NAZARIA with the cadaster name of SAN PEDRO, with Cadastre No. One Thousand One
Hundred Ninety One; SAN FERNANDO with Cadastre No. One Thousand Forty Nine, and
EL GIRASOL with Cadastre No. Two Thousand Three Hundred Thirty Eight, all
located in the Town of Sucopo, Muicipality and District of Tizimin, State of
Yucatan, Mexico; all of which shall hereinafter be referred to as the
PROPERTIES.


II.  The properties are described as follows:


a)  Rural property known as Chumucbe, located in the Municipality of Tizimin and
State of Yucatan, with a surface area of four hundred thirty eight hectares and
forty ares of land, and with the following boundaries:  to the North, the lands
of Yokdzonot; to the East, the lands of Vasa; and to the West, the communal farm
of Sucopó.


b)  Rural property known as SAN JORGE, identified as Cadastre No. Two Thousand
Three Hundred Thirty Nine, in the Town of Sucopo and Municipality of Tizimin,
State of Yucatan, with a surface area of one hundred twenty hectares seventy
ares of land; which is located approximately nine kilometers from the municipal
head of the town of Sucopo, approximately twenty kilometers to the East of and
two kilometers from the closest public road; Boundaries: on the North, the ranch
San Fernando; to the South, the country property San Jose; to the East, the
country property Santa Elena; and to the West, the country property El Girasol.
 
 
 
72

--------------------------------------------------------------------------------

 
 
 
c)  Rural property known as SAN JOSE, formerly known as San Juan Sahcabchen near
the Town of Sucopo, Municipality of Tizimin, State of Yucatan, with a surface
area of four hundred forty hectares and twelve ares of land, located twenty
kilometers from the closest public road, one kilometer; boundaries: On the
North: the rural property San Fernando; on the South the lands of Chumucbe; on
the East the lands of Yocchachich; and on the West the rural property of
Yaaxche.


d)  Rural property known as SAN ROMAN-YOOCH-HA-CHICH which constitutes the lot
of lands with Cadastre No. One Thousand One Hundred Forty Two, currently known
as SANTA EULALIA, corresponding to the Town of Sucopo and Municipality and
Disrict of Tizimin, State of Yucatan, with a surface area of three hundred sixty
two hectares, apt for the cultivation of grains and for the extraction of chicle
and hardwoods.  Distances: eleven kilometers to the East of the town of Sucopo;
twenty one kilometers from the municipal and district seat and from the closest
train station which is Tizimin.  The closest public road crosses the rural
property.  Boundaries: to the North the lands of San Francisco and unimproved
lands; to the South, lands of the Uesa property and part of the property
Chumube; to the East, lands of the rural property of San Pedro or Cadastre
Property No. One Thousand One Hundred Ninety One; and to the West thelands of
the Hacienda Sahcabchen.


e)  Rural property known as SANTA NAZARIA, according to the Cadastre Certificate
SAN PEDRO, with Cadastre No. One Thousand One Hundred Ninety One, corresponding
to the Town of Sucopo, Municipality and District of Tizimin, State of Yucatan,
with a surface area of three hundred hectares of land apt for the cultivation of
grains and grasses, located in the northeast quadrant and eleven kilometers from
the Town of Sucopo and municipal seat of the district, approximately twenty one
kilometers form the closest train station which is in Tizimin, and the closest
public road crosses it.  Its health conditions are good and all other data
required by law are lacking.  It has the following boundaries: to the North, the
national lands of Dzonot Ake; to the South, national lands which are already
occupied; to the East the lands of Yaaxcheku; and to the West, the lands of the
rural property Yooc-ha-chich.


f) Rural property known as SAN FERNANDO, with Cadastre No. One Thousand Forty
Nine, in the Town of Sucopo, Municipality and District of Tizimin, State of
Yucatan, with a surface area of one hundred twenty hectares, seventy ares, zero
centiares, located nine kilometers from the Town of Sucopo, the Municipal and
district seat and twenty kilometers form the closest train station, Tizimin, two
kilometers from the closest public road; and with the following boundaries: to
the North, the communal farm of Tizimin; to the South the rural property El
Girasol; to the East the rural property El Naranjo, and to the West the communal
farm of Sucopo.


g)  The rural property known as EL GIRASOL with Cadastre No. Two Thousand Three
Hundred Thirty Eight, in the Town of Sucopo, Municipality and District of
Tizimin, State of Yucatan, with a surface area of one hundred twenty eight
hectares, seventy ares, zero centiares, located nine kilometers from the Town of
Sucopo, twenty kilometers from the Municipal and District seat and the closest
train station which is Tizimin, and two kilometers from the closest public road,
and with the following boundaries: to the North, the San Fernando Ranch; to the
South the rural property San Jose; to the East the communal farm of Sucopo; and
to the West with the rural property San Fernando.


 
 
73

--------------------------------------------------------------------------------

 
 
 
The affiant declares that given the recent date of the purchase operation, the
properties are still recorded with the Public Recorder at electronic folios
814573 (eight hundred fourteen thousand five hundred seventy three) 806175
(eight hundred six thousand one hundred seventy five); 814505 (eight hundred
fourteen thousand five hundred five); 802587 (eight hundred two thousand five
hundred eighty seven); 802596 (eight hundred two thousand five hundred ninety
six), 720085 (seven hundred twenty thousand eighty five); 719259 (seven hundred
nineteen thousand two hundred fifty nine); and entry number 864821 (eight
hundred sixty four thousand eight hundred twenty one); 864790 (eight hundred
sixty four thousand seven hundred ninety); 864804 (eight hundred sixty four
thousand eighty hundred four); 864811 (eight hundred sixty four thousand eight
hundred eleven); 864818 (eight hundred sixty four thousand eight hundred
eighteen); 864852 (eight hundred sixty four thousand eight hundred fifty two),
respectively.


III.  The Properties are free of encumbrances and liens of all kinds, except for
the reservation of ownership right which is set forth in the certificate of
encumbrances which is attached hereto, and which was cancelled in Public
Document No. Three Hundred Eighty Eight which was executed today before the
undersigned Notary Public, and which inasmuch as it was executed only recently
remains in the process of recording with the Public Recorder of Deeds and
Commerce of the State, and which was registered today with Registry No. 197077
(one hundred ninety seven thousand seventy seven); 197058 (one hundred ninety
seven thousand fifty eight); 197071 (one hundred ninety seven thousand seventy
one); 197066 (one hundred ninety seven thousand sixty six); 197068 (one hundred
ninety seven thousand sixty eight); 197078 (one hundred ninety seven thousand
seventy eight) and 197080 (one hundred ninety seven thousand eighty),
respectively.


IV.  That the properties are current in payments of real estate tax, as
accredited by the certificate showing them as free of all debts which was issued
by the City of Tizimin, Yucatan, and which is attached hereto.


R E C I T A L S
 
ONE.  The representative of the Mortgage Borrower declares that as of the date
of this document, the Mortgage Borrower is current in its payments and is not
subject to any tax, labor or other claims which could constitute a preferential
lien on the senior mortgage that will be created by virtue of and under the
terms of this document.  The representative of the Mortgage Borrower further
declares that the mortgage to be created by virtue of this document shall be
recorded with the Public Recorder of Deeds and Commerce of the State of Yucatan,
as a senior mortgage.


TWO.  The representative of the Mortgage Borrower declares that the Mortgage
Lenders today granted a loan (the Loan) to the Mortgage Borrower in the amount
of USD$2,051,282.00 (Two Million Fifty One Thousand Two Hundred Eight Two
Dollars, currency of the United States of America), which will be used by the
Mortgage Borrower to acquire the Properties described above; and to document the
Loan the Mortgage Borrower signed a payment note (the Payment Note) dated April
twenty third two thousand eight, payable to the Mortgage Lenders in the full
amount of the Loan.


The undersigned Notary Public attaches a copy of the Payment Note to this
document, and a copy of same shall be attached to certified copies which may be
issued of this document.


THREE.  The representative of the Mortgage Borrower declares that:


 
 
74

--------------------------------------------------------------------------------

 
 
 
(a) Pursuant to the Payment Note the Mortgage Borrower agrees to pay the
principal amount of USD$2,051,282.00 (Two Million Fifty One Thousand Two Hundred
Eighty Two Dollars, currency of the United States of America), i.e. the Loan, to
the Mortgage Lenders, with ordinary interest accrued on the unpaid capital
balance during each Interest Period, all as described in the Payment Note.


(b)  Pursuant to the Payment Note and the Limited Liability Agreement by and
between GCE Mexico I, LLC (the ¨Limited Liability Agreement¨), the Zilkha Trust
and Global Clean Energy Holdings, Inc. (¨GCE¨), payment of the Loan by the
Mortgage Borrower will be guaranteed by a senior mortgage granted by the
Mortgage Borrower to the Mortgage Lenders and constituted on the Properties.


The undersigned Notary Public attaches a copy of the Payment Note to this
document, and a copy of said document will be attached to each copy that will be
issued of this document.


FOUR.  The representative of the Mortgage Borrower declares that the Mortgage
Borrower has signed the Payment Note dated April twenty third two thousand
eight, to the order of the Mortgage Lenders for the full amount of the Loan.


FIVE.  The representative of the Mortgage Borrower declares that the Mortgage
Borrower has opted to create a senior mortgage on the Properties in order to
guarantee: I.  Payment of the Loan, as well as compliance with each and all of
obligations undertaken by the Mortgage Borrower under the terms of the Payment
Note; II.  Compliance with each and all of the obligations related to the Loan,
in favor of the Mortgage Borrowers under the terms of the Limited Liability
Agreement; and III. Compliance with each and all of the obligations deriving
from the other documents deriving from or related to said loan (jointly referred
to as the Guaranteed Obligations), all under the terms of this Document.


WHEREFORE, the Mortgage Borrower agrees as follows:


C L A U S E S


ONE.  The Mortgage Borrower hereby acknowledges that it received a loan from the
Mortgage Lenders, as of the date of this document, in the principal amount of
USD$2,051,282.00 (Two Million Fifty One Thousand Two Hundred Eighty Two US
Dollars), which was used to pay the seller to pay the purchase price for the
Properties described in the Document mentioned in Recital I, as well as the
costs, duties and fees incurred for the Properties.


TWO.  The Mortgage Borrower hereby voluntarily constitutes a senior mortgage on
the Properties in favor of the Mortgage Lenders, to guarantee payment and
compliance with each and all of the Guaranteed Obligations as of the effective
date (either by maturity, acceleration or any other form), including but not
limited to payment of interest, delinquent interest, fees, costs and accessory
amounts which become due at the expiration of the Payment Note, which includes
(i) the Properties described in Recital Two (II) above, with the description,
measurements and boundaries which are understood as though transcribed here;
(ii) buildings and improvements built on said Properties or which may be built
in the future; and (iii) installations and other goods that may be incorporated
either now or in the future on said lot of land, buildings and improvements,
which cannot be removed from the Properties without damaging the value of the
lot of land, the buildings and improvements (jointly referred to as the
Mortgage).


 
 
75

--------------------------------------------------------------------------------

 
 
 
The Mortgage constituted herein by the Mortgage Borrower in favor of the
Mortgage Lenders, is created in accordance with the terms of Articles 2076 and
2082 of the Civil Code for the State of Yucatan, and correlative Articles of the
Civil Code for the Federal District.


The Mortgage includes, in addition to the above, natural accessories of the
Properties, goods which may form a part of the Properties either de facto or de
jure, easements and rights of way which may be on the Properties, and the goods
which may in the future be destined by the Mortgage Borrower as utilities to the
Properties and which may be incorporated to same, except for automotive
vehicles.


In the event of execution of the Mortgage, the product of said execution shall
be used first to pay all amounts owed to the Mortgage Borrowers under the terms
of the Payment Note, and second to pay costs deriving from execution of the
Mortgage and other amounts owed by the Mortgage Borrower or any other person to
the Mortgage Lenders under the terms of the Payment Note.


THREE.  The mortgage placed hereunder by the Mortgage Borrower on the Properties
guarantees compliance with all of the Guaranteed Obligations, without limitation
of any kind.  Consequently none of the Properties shall be released from the
Mortgage lien except as provided in the Payment Note, until the Guaranteed
Obligations have been fulfilled, independently of whether the Mortgage Borrower
or any other entity guarantees that the Mortgage Borrowers comply with all or
part of the Guaranteed Obligations, now or in the future, by virtue of other
mortgages, pledges or any other form.  Consequently the Mortgage Borrower by and
through its representative herein, hereby waives the provisions of Articles 2058
and 2059 of the Civil Code in effect for the State of Yucatan, in favor of the
Lenders.


FOUR.  Without prejudice to the provisions of the foregoing Clauses, the
Mortgage guarantees payment of the principal amount of the Loan up to the amount
of USD$2,051,282.00 (Two Million Fifty One Thousand Two Hundred Eighty Two US
Dollars), plus ordinary and delinquent interest accrued on said amount,
including interest for more than three years WHICH SHALL BE DULY RECORDED WITH
THE PUBLIC RECORDER OF DEEDS AND COMMERCE FOR THE STATE OF YUCATAN.


FIVE.  The Mortgage Borrower will not have the right to release any part of the
Properties from the encumbrance of the Mortgage Borrower, until all the
Guaranteed Obligations have been paid in full.


The Mortgage Borrower likewise cannot constitute any other encumbrance, lien or
restriction of any kind on the Properties, and further shall not have the right
to sell the Properties or to assign rights to said Properties to third parties
until the Guaranteed Obligations have been paid in full, unless previously
authorized by the Lenders, in writing.


SIX.  In the event the Mortgage Lenders decide to exercise the rights granted
them by virtue of this document, the following shall apply:


a)  The Mortgage Lenders shall have the right to determine the goods to be added
to the properties covered by this mortgage, without having to submit to the
provisions of Article 1395 of the Commercial Code and applicable provisions of
the Code of Civil Procedures;


b)  The Mortgage Lenders or the depositor named by the Mortgage Lenders can
immediately take possession of the properties attached; and


c) The depository named by the Mortgage Lenders shall pay all interest accrued
on the Guaranteed Obligations from the product of the Properties and the
attached goods, with no need for a Court order.


 
 
76

--------------------------------------------------------------------------------

 
 
 
If the Mortgage Lenders exercise the rights granted them by virtue of this
document, then the Mortgage Borrower expressly waives the right to be named as
depository of the Properties and the attached goods.


SEVEN.  The Mortgage shall remain in full force and effect until the date that
all the Guaranteed Obligations have been paid or covered unconditionally and in
full.


EIGHT.  The failure of the Mortgage Borrower to make any of the amounts payable
pursuant to the Payment Note, principal or interest, or any other amount that
may be due under the terms of the Payment Note, shall give the Mortgage Lenders
the right to execute the Mortgage constituted by virtue hereof.


Likewise in the event that GCE acquires all or part of the Membership Interests
(as defined in the Limited Liability Agreement) of the Resnick Trust and the
Zilkha Trust, and GCE does not satisfy the Guaranteed Obligations in full, then
the Mortgage Lenders shall have the right to exercise the Mortgage constituted
by virtue hereof.


NINE.  While the Mortgage remains in effect, the Properties cannot be subdivided
or modified in any way without the prior written consent of the Mortgage
Lenders, understanding that the Mortgage on the Properties shall prevail over
all of the Properties, regardless of whether said Property has been subdivided
or modified.


TEN.  The Mortgage Borrower shall obtain Broad Coverage Civil Liability
Insurance within the thirty days following the date of execution of this
document and if and when this mortgage remains in effect, as well as any other
insurances that may be appropriate to insure the Properties.  Said insurances
shall be purchased from an insurer with a good reputation, in an amount that is
equal to minimum the value of the properties according to the appraisal attached
hereto, in the form customarily used to insure properties similar to the
Properties.  The corresponding insurance policy shall list the Mortgage Lenders
as beneficiaries of the policy, and shall show that the Properties are subject
to a mortgage in favor of the Mortgage Lenders under the terms of this public
document.  In the event that there is a breach of this obligation within said
period of three days (sic), the Mortgage Borrower hereby irrevocably authorizes
the Mortgage Lenders to acquire the corresponding insurance policy, and charge
the amount of the first premium to the Mortgage Borrower, together with
delinquent interest accrued at the delinquent rate stated in the Payment Note,
and all the amounts stated above shall be payable by the Mortgage Borrower to
the Mortgage Lenders at the time that they are requested.


ELEVEN.  The Mortgage Borrower agrees to pay all taxes, duties and other tax
charges due on the Properties, in a timely manner.  The Mortgage Borrower shall,
at the request of the Mortgage Lenders, provide the Mortgage Lenders with proof
that it is current in payment of said taxes, duties and other fiscal charges,
and shall provide the Mortgage Lenders with certified copies of the
corresponding payment receipts, duly sealed by the competent government bodies,
for said purpose.


TWELVE.  The Mortgage Borrower will assume and pay all costs deriving from the
preparation, execution and delivery of this document, including all taxes,
duties, costs and fees incurred by virtue of execution of this document and its
recording with the Public Recorder of Deeds corresponding to the first certified
copy of this document.


THIRTEEN.  The signing of this document does not constitute the novation,
amendment, payment, compliance or extinguishment of any of the Guaranteed
Obligations.


 
 
77

--------------------------------------------------------------------------------

 
 
 
FOURTEEN.  Any failure or delay on the part of the Mortgage Lenders to exercise
their rights, powers or recourses under the terms of this document shall not
constitute a waiver of said rights, powers or recourses; and the exercise of
only one or part of said rights, powers or recourses shall not preclude the
exercise of the other rights, powers or recourses under the terms hereof.


FIFTEEN.  Any provisions contained herein which may be considered to be illegal
or unenforceable, now or in the future, in any jurisdiction, shall be considered
as invalid in said jurisdiction under the terms of said prohibition or
invalidity, but shall not invalidate the other provisions of this document, and
not affect the validity or enforceability of said provision in any other
jurisdiction.


SIXTEEN.  All notices, applications, requests, instructions, authorizations and
other communications to be made or sent under the terms of this document shall
be made in writing and sent by fax or by mail (with return receipt requested),
shall be sent to the corresponding party at the domicile or fax number stated at
the foot of this instrument or with respect to any of the parties shall be send
to any other domicile which may have been stated by the other parties, in a
written notice to the other parties.  Notices shall be considered to be received
when sent by fax at the time of receipt of confirmation of the transmission, and
when personally delivered at the time of delivery according to the corresponding
receipt; and if sent by mail, at the time that there is proof of delivery to the
corresponding addressee.  The Mortgage Borrower states that its domicile is
Thirty Second St., No. Two Hundred Letter A, Apartment Twelve, in the Colonia
Garcia Gineres in this City of Merida, Yucatan Mexico; the Mortgage Lenders
Stewart and Lynda Resnick state that their domicile is at Eleven Thousand Four
Hundred Forty Four West Olympic Boulevard, Tenth, in the City of Los Angeles,
California, zip code ninety thousand seventy seven; and the domicile of Selim K.
Zilkha is at Seven Hundred Fifty Lausanne Road in the City of Los Angeles,
California, zip code Ninety Thousand Sixty Four.


SEVENTEEN.  All notices, communications and other documents delivered under the
terms of this document, unless presented in English, shall be provided with a
translation in English.


EIGHTEEN.  The Mortgage Borrower agrees that it is subject to the Laws of the
State of Yucatan, Mexico.


NINETEEN.  The Mortgage Borrower expressly submits to the jurisdiction of the
competent Courts of the place where the Properties are located, or to the Courts
and Tribunals of Mexico City, Mexico, in accordance with the complaint, for
anything related to the interpretation and compliance with this mortgage; and it
expressly waives any other jurisdiction to which it may have a right by virtue
of its current or future domicile, or for any other reason.


TWENTY.  All costs, taxes, duties and fees which may be incurred by reason of
this document as well as the cancellation which may be granted, attorneys,
prosecutors and notary public fees  incurred by the Mortgage Lenders for
judicial or extrajudicial collection of the loan guaranteed here, shall be the
sole and exclusive responsibility of the debtor.


TWENTY ONE.  The parties hereto declare with regard to each statement
corresponding to them, that they accept this agreement under the clauses set
forth in the foregoing clauses.
 
 
 
78

--------------------------------------------------------------------------------

 


 
L E G A L   S T A N D I N G


LAURA MELLO GONZALEZ declares that she was born in Mexico City, the Federal
District, on January sixteenth nineteen seventy; she is thirty eight years of
age, married, attorney at law residing at Calle Fuente del Pescador No. One
Hundred thirty One in the Colonia Lomas de Tecamachalco in the City of
Huixquilucan, State of Mexico.


She added that she is a Mexican citizen by birth and the daughter of a Mexican
mother and an Italian father, legally capable of binding herself and entering
into contracts, and I have seen nothing that would prove otherwise.  She
identified herself, the Notary Public, I swear; and she declared that she and
her client are current in their payments of Income, but they did not prove same,
and I therefore made the corresponding legal warnings


I, the Notary Public certify: That I complied with the provisions of Article
Forty Five of the Notary Act currently in effect, in witness whereof they
declare and sign with me at twelve thirty today, as proof.  I swear.


[Illegible signature] [Stamp] Mexico; State of Yucatan; Atty. Alvaro R. Baqueiro
Caceres; Notary Public No. 55.



 
79

--------------------------------------------------------------------------------

 
 
 
EXHIBIT E
 
FORM OF CONSENT
 
The undersigned acknowledges as follows:
 
a. The undersigned has read the foregoing Limited Liability Company Agreement
(the Agreement ), understands the contents of the Agreement, and is aware that
by the provisions of the Agreement, the undersigned s spouse or registered
domestic partner agrees to certain restrictions and requirements relating to the
sale or other transfer of his/her Membership Interest in the Company, including
the undersigned s community property or other ownership interest therein (if
any) and any interest of the undersigned pursuant to the non-marital laws of
contract or palimony.  THE UNDERSIGNED HAS HAD THE RIGHT TO CONSULT WITH COUNSEL
OF HIS OR HER CHOOSING IN CONNECTION WITH THIS CONSENT AND HE OR SHE HAS HAD
AMPLE OPPORTUNITY TO DO SO.  IF THE UNDERSIGNED HAS NOT CONSULTED WITH COUNSEL
IN CONNECTION HEREWITH, THE UNDERSIGNED HAS KNOWINGLY AND WILLINGLY ELECTED NOT
TO DO SO.
 
b. The undersigned (i) consents to any such restrictions and requirements, (ii)
agrees to be bound by the Agreement and join therein to the extent (if any) that
his or her agreement and/or joinder may be necessary, (iii) agrees that the
undersigned s spouse or registered domestic partner shall have the sole and
exclusive management power with respect to the Membership Interest subject to
the Agreement, (iii) agrees that the undersigned will not effect or attempt to
effect any sale or other transfer of such Membership Interest, or of any
interest therein, (iv) agrees that the undersigned will take no action at any
time to hinder the operation of the Agreement on such Membership Interest,
including the undersigned s community property or other ownership interest
therein (if any) and any interest of the undersigned pursuant to the non-marital
laws of contract or palimony, and (v) agrees that the undersigned s spouse or
registered domestic partner may join in any future amendment or modification
without any further signature, acknowledgement, agreement, or consent on the
part of the undersigned.
 
c. Should the spouse or the registered domestic partner of the undersigned die
and bequeath to the undersigned any interest in the Membership Interest covered
by the Agreement in such a manner that no probate is required with respect
thereto, or should the applicable probate laws relating to the community
property or other ownership interest (if any) of the undersigned or any interest
of the undersigned pursuant to the non-marital laws of contract or palimony in
such Membership Interest provide, upon the death of the undersigned s spouse or
registered domestic partner, as the case may be, that the undersigned is
entitled to a portion of the Membership Interest without such portion being
subject to probate, or should the undersigned acquire any interest in the
Membership Interest during the undersigned s spouse s or registered domestic
partner s life by reason of any agreement, court order, judgment or decree, or
for any other reason whatsoever, then the undersigned further agrees that the
undersigned shall perform all of the obligations of the undersigned s spouse or
registered domestic partner, as the case may be, imposed thereunder.
 
 
80

--------------------------------------------------------------------------------

 
 
d. The undersigned shall perform any further acts and execute and deliver any
further documents or procure any court orders which may be reasonably necessary
to carry out the provisions of this Consent.
 

       
Name:
 
,

7

 
Spouse or Registered Domestic
   
Partner of
   

 
 
 
 
 
 
ii